Exhibit 10.1

 

EXECUTION VERSION

 

 

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF MARCH 9, 2011

 

BY AND BETWEEN

 

STATION GVR ACQUISITION, LLC,

 

AS PURCHASER,

 

AND

 

GREEN VALLEY RANCH GAMING, LLC,

 

AS THE COMPANY

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

ARTICLE I

DEFINITIONS

 

 

 

1.1

CERTAIN DEFINITIONS

2

1.2

OTHER DEFINITIONAL AND INTERPRETIVE MATTERS

12

 

ARTICLE II

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1

PURCHASE AND SALE OF ASSETS

13

2.2

EXCLUDED ASSETS

14

2.3

ASSUMPTION OF LIABILITIES

15

2.4

EXCLUDED LIABILITIES

16

2.5

DESIGNATION RIGHT PERIOD

17

2.6

PROCEDURES FOR ASSUMPTION OF AGREEMENTS

17

2.7

FURTHER CONVEYANCES AND ASSUMPTIONS

18

2.8

BULK SALES LAW

18

 

ARTICLE III

CONSIDERATION

 

3.1

CONSIDERATION

19

3.2

ESCROWED FUNDS; DEPOSIT COMMITMENT

19

3.3

PAYMENT OF PURCHASE PRICE; ASSUMPTION OF ASSUMED LIABILITIES

19

3.4

CURE COSTS

20

 

ARTICLE IV

CLOSING AND TERMINATION

 

4.1

CLOSING DATE

20

4.2

DELIVERIES BY THE COMPANY

20

4.3

DELIVERIES BY PURCHASER

21

4.4

LICENSE AGREEMENT

21

4.5

TERMINATION OF AGREEMENT

22

4.6

PROCEDURE UPON TERMINATION

23

4.7

EFFECT OF TERMINATION

24

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5.1

THE COMPANY’S REPRESENTATIONS AND WARRANTIES

25

5.2

ORGANIZATION AND GOOD STANDING

25

5.3

AUTHORIZATION OF AGREEMENT

25

5.4

CONFLICTS; CONSENTS OF THIRD PARTIES

26

 

i

--------------------------------------------------------------------------------


 

5.5

TITLE TO PURCHASED ASSETS

26

5.6

FINANCIAL STATEMENTS

27

5.7

REAL PROPERTY

27

5.8

INTELLECTUAL PROPERTY

27

5.9

AGREEMENTS, CONTRACTS AND COMMITMENTS

28

5.10

LITIGATION; ORDERS

28

5.11

ENVIRONMENTAL MATTERS

28

5.12

LABOR MATTERS

29

5.13

EMPLOYEE BENEFITS

29

5.14

FINANCIAL ADVISORS

30

5.15

PERMITS; COMPLIANCE WITH LAWS

30

5.16

TAXES

31

5.17

BANKRUPTCY NOTICES

31

5.18

SUFFICIENCY OF ASSETS

31

5.19

NO OTHER REPRESENTATIONS OR WARRANTIES; SCHEDULES

31

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.1

PURCHASER’S REPRESENTATIONS AND WARRANTIES

32

6.2

ORGANIZATION AND GOOD STANDING; OWNERSHIP

33

6.3

AUTHORIZATION OF AGREEMENT; NO VOTE REQUIRED

33

6.4

NO KNOWLEDGE OF MISREPRESENTATIONS OR OMISSIONS

33

6.5

CONFLICTS; CONSENTS OF THIRD PARTIES

33

6.6

LITIGATION

34

6.7

FINANCIAL ADVISORS

34

6.8

FINANCIAL CAPABILITY; FINANCING COMMITMENTS

34

6.9

LICENSABILITY OF PURCHASER AND PRINCIPALS

35

6.10

COMPLIANCE WITH GAMING LAWS

35

6.11

PURCHASED ASSETS “AS IS”; PURCHASER’S ACKNOWLEDGMENT AND INVESTIGATION

36

 

ARTICLE VII

BANKRUPTCY COURT MATTERS

 

7.1

ACTIONS OF THE COMPANY

37

7.2

PURCHASER ACTIONS

37

7.3

ADEQUATE ASSURANCES

38

7.4

SALE ORDER

38

7.5

SUPPORT OF SALE ORDER

39

7.6

ASSIGNMENT OF CONTRACTS

39

 

ARTICLE VIII

PRE-CLOSING COVENANTS AND AGREEMENTS

 

8.1

ACCESS TO INFORMATION

40

8.2

CONDUCT OF THE BUSINESS PENDING THE CLOSING

40

 

ii

--------------------------------------------------------------------------------


 

8.3

CERTAIN FINANCING MATTERS

42

8.4

REGULATORY APPROVALS

43

8.5

FURTHER ASSURANCES

45

8.6

CONFIDENTIALITY

45

8.7

PRESERVATION OF RECORDS

45

8.8

PUBLICITY

46

8.9

SUPPLEMENTATION AND AMENDMENT OF SCHEDULES

46

8.10

PAYMENT OF RESTRUCTURING FEE

46

8.11

PAYMENT OF TICKING FEE

46

8.12

PAYMENT OF GAMING DELAY EXTENSION FEE

47

 

ARTICLE IX

ADDITIONAL AGREEMENTS

 

9.1

EMPLOYEES

47

9.2

RESERVATIONS; CHIPS; CUSTOMER INFORMATION

49

9.3

CERTAIN TRANSACTIONS

50

9.4

INSURANCE POLICIES

51

9.5

NO CONTROL

51

9.6

EMPLOYEE SOLICITATION

51

 

ARTICLE X

CONDITIONS TO CLOSING

 

10.1

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

52

10.2

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

53

10.3

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER AND THE COMPANY

54

10.4

FRUSTRATION OF CLOSING CONDITIONS

54

 

ARTICLE XI

TAXES

 

11.1

TRANSFER TAXES

54

11.2

PURCHASE PRICE ALLOCATION

55

11.3

COOPERATION ON TAX MATTERS

55

 

ARTICLE XII

MISCELLANEOUS

 

12.1

EXPENSES

55

12.2

SPECIFIC PERFORMANCE; OTHER REMEDIES

55

12.3

SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS

56

12.4

WAIVER OF RIGHT TO TRIAL BY JURY

56

12.5

ENTIRE AGREEMENT; AMENDMENTS; WAIVERS

56

12.6

GOVERNING LAW

57

12.7

NOTICES

57

12.8

SEVERABILITY

58

12.9

BINDING EFFECT; ASSIGNMENT

58

 

iii

--------------------------------------------------------------------------------


 

12.10

NON-RECOURSE

59

12.11

TERMINATION OF REPRESENTATIONS AND WARRANTIES

59

12.12

SCHEDULES

59

12.13

COUNTERPARTS

59

12.14

NO THIRD-PARTY BENEFICIARIES

59

 

Exhibits

 

 

 

 

 

Exhibit A

-

Escrow Agreement

Exhibit B

-

Deposit Commitment Letter

Exhibit C

-

Transition Services Agreement

 

Schedules

 

 

 

Schedule 1.1(a)

Acquired IP Assets

Schedule 1.1(b)

Affiliate Agreements

Schedule 1.1(c)

Assumed Agreements

Schedule 1.1(d)

Excluded Agreements

Schedule 1.1(e)

Excluded Intellectual Property

Schedule 1.1(f)

Knowledge Parties

Schedule 1.1(g)

Property Description

Schedule 2.1

Encumbrances on Assumed Liabilities

Schedule 2.1(c)

Information Technology Assets

Schedule 2.1(o)

Sales and Use Tax Refund Claims

Schedule 2.2(h)

Assets Not Lawfully Transferrable

Schedule 2.4

Excluded Liabilities

Schedule 4.2(k)

Consents to Assignment

Schedule 4.4

License Agreement

Schedule 5.4(a)

Conflicts

Schedule 5.4(b)

Required Consents

Schedule 5.5

Title to Purchased Assets

Schedule 5.6(a)

Financial Statements

Schedule 5.7

Leasehold Interests

Schedule 5.9

Material Contracts

Schedule 5.10

Litigation; Orders

Schedule 5.11

Environmental Matters

Schedule 5.12(a)

Labor Matters

Schedule 5.12(b)

Labor Matters — WARN Act Liability

Schedule 5.13

Employee Benefits

Schedule 5.14

Financial Advisors

Schedule 5.15

Permits

Schedule 6.5(b)

Required Consents

Schedule 6.9

Licensed Affiliates

Schedule 10.1(c)

Purchaser Required Permits

Schedule 10.1(e)

Required Consents and Authorizations

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 9, 2011 (the
“Effective Date”), is by and between GREEN VALLEY RANCH GAMING, LLC, a Nevada
limited liability company (the “Company”), and STATION GVR ACQUISITION, LLC, a
Nevada limited liability company (“Purchaser”).  Each of the Company and
Purchaser is a “Party” and, collectively, they are the “Parties” to this
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company presently contemplates that it will file voluntary
petitions for relief under chapter 11 of the Bankruptcy Code (the “Bankruptcy
Case”), in the United States Bankruptcy Court for the District of Nevada (the
“Bankruptcy Court”);

 

WHEREAS, the Company presently operates the Green Valley Ranch Resort, Spa &
Casino in Henderson, Nevada;

 

WHEREAS, following a robust and lengthy marketing process, the Company desires
to sell, transfer and assign to Purchaser, and Purchaser desires to purchase,
acquire and assume from the Company pursuant to, among other things,
Sections 363 and 365 of the Bankruptcy Code and as part of a pre-packaged
chapter 11 plan of reorganization for the Company, the Purchased Assets and the
Assumed Liabilities, all as more specifically provided herein;

 

WHEREAS, the Company intends: (a) promptly following execution of this
Agreement, to solicit from the lenders under the First Lien Credit Agreement
acceptances of a pre-packaged chapter 11 plan of reorganization; and (b) if the
lenders under the First Lien Credit Agreement vote as a class to accept such
plan, promptly following such solicitation, commence the Bankruptcy Case and,
request that the Bankruptcy Court promptly schedule a hearing on confirmation of
the plan, including approval of Purchaser’s bid under this Agreement as the
highest or otherwise best offer for the Company and authorization for the
Company to pursue consummation of the transactions contemplated by this
Agreement as part of a chapter 11 plan of reorganization;

 

WHEREAS, in connection with the execution and delivery of this Agreement and
concurrent with the same, Fertitta Entertainment, LLC (“FE”), JPMorgan Chase
Bank, N.A. (“JPM”) and German American Capital Corporation (“GACC”, and,
collectively with JPM, the “Mortgage Lenders”), the Company and American Stock
Transfer & Trust Company, LLC, as escrow agent (the “Escrow Agent”) have entered
into the Escrow Agreement attached hereto as Exhibit A (the “Escrow Agreement”),
pursuant to which, within two (2) Business Days from the date hereof, (i) FE
shall deposit $12,500,000 (the “FE Escrowed Funds”) with the Escrow Agent and
(ii) the Mortgage Lenders shall enter into, and deliver to the Company (with a
copy to the Escrow Agent), the commitment letter attached hereto as Exhibit B
(the “Deposit Commitment Letter”), that provides that (1) at the time set forth
in the Deposit Commitment Letter, each Mortgage Lender consents to the transfer
to the Escrow Agent of such Mortgage Lender’s Ratable Share (as defined in the
Deposit Commitment Letter) of $12,500,000 of Propco Cash (as defined in the SCI
Plan) that is Cash Collateral (as defined in the Bankruptcy Code) of the
Mortgage Lenders (such amount of such Propco Cash, the “Deposit Commitment
Funds”) and

 

--------------------------------------------------------------------------------


 

agrees to cause its liens to be released with respect to the Deposit Commitment
Funds to accommodate the transfer of such funds to the Escrow Agent and (2) the
Mortgage Lenders shall use reasonable best efforts to obtain the approval of the
Bankruptcy Court of the transfer (the “Transfer Approval”) described in clause
(1) (the Deposit Commitment Funds when so transferred to the Escrow Agent, the
“CP Escrowed Funds”).  Upon the deposit of the CP Escrowed Funds with the Escrow
Agent, the Deposit Commitment Letter shall terminate in accordance with its
terms.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified or referenced below:

 

“Accounts Receivable” means all accounts receivable of the Company.

 

“Acquired IP Assets” means (i) all Intellectual Property of the Company,
including the Intellectual Property set forth on Schedule 1.1(a), but excluding
the Excluded Intellectual Property and (ii) any right to use the foregoing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Affiliate Agreements” means the contracts listed on Schedule 1.1(b).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Allocation Schedule” has the meaning set forth in Section 11.2.

 

“Alternative Financing” has the meaning set forth in Section 8.3(a).

 

“Ancillary Agreements” means the Escrow Agreement, the Transition Services
Agreement, the Bill of Sale, the Assignment and Assumption Agreement and each
other instrument, certificate, document or agreement of any kind or description
relating to this Agreement.

 

“Antitrust Division” has the meaning set forth in Section 8.4(c).

 

“Antitrust Laws” has the meaning set forth in Section 8.4(d).

 

“Applicable Time” has the meaning set forth in Section 3.2.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption Agreement” has the meaning set forth in
Section 4.2(b).

 

“Assumed Agreements” means, collectively, the Transition Services Agreement and
all other Contracts to which the Company is party set forth on
Schedule 1.1(c) (as such schedule may be amended from time to time, except with
respect to the Transition Services Agreement, pursuant to Section 2.5). 
Schedule 1.1(c) also sets forth the estimated Cure Cost which the Company
expects will be payable for each Assumed Agreement.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Audited Financial Information” has the meaning set forth in Section 5.6(a).

 

“Balance Sheet” has the meaning set forth in Section 5.6(b).

 

“Balance Sheet Date” has the meaning set forth in Section 5.6(b).

 

“Bankruptcy Case” has the meaning set forth in the Recitals.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532, as may be amended from time to time.

 

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

“Bill of Sale” has the meaning set forth in Section 4.2(c).

 

“Business Day” means any day of the year on which national banking institutions
in New York City, New York are open to the public for conducting business and
are not required or authorized to close.

 

“Cage Cash” means all cash contained in the cage, slot kiosks, count rooms, and
drop boxes at the Property existing at the Closing Date.

 

“Casino Business” means all of the Company’s gambling, gaming, hospitality,
entertainment and related businesses, as currently conducted in Henderson,
Nevada.

 

“Challenge” means, with respect to any Order, an appeal, notice of appeal,
motion to amend or make additional findings of fact, motion to alter or amend
judgment, motion for rehearing or motion for new trial, request for stay, motion
or petition for reconsideration, application or request for review, or other
similar motion, application, notice or request.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Closing Payment” has the meaning set forth in Section 3.3.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et seq. of
ERISA.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreement” means any Contract or other binding agreement
or arrangement between the Company and any labor union or organization, works
council or other similar employee representative.

 

“Commission” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Common Customers” has the meaning set forth in Section 9.2(c).

 

“Company” has the meaning set forth in the Preamble.

 

“Company Benefit Plans” has the meaning set forth in Section 5.13(a).

 

“Company Documents” has the meaning set forth in Section 5.3.

 

“Confidentiality Agreement” has the meaning set forth in Section 8.6.

 

“Contract” means any legally binding indenture, note, bond, mortgage, deed of
trust, deed of constitution of mortgage, mortgage note pledge agreement, loan
agreement, franchise agreement, lease, sublease, license, sublicense, purchase
order and other contract, agreement, arrangement, commitment or instrument to
which the Company is a party.

 

“CP Escrowed Funds” has the meaning set forth in the Recitals.

 

“Credit Agreements” means (i) the First Lien Credit Agreement dated as of
February 16, 2007 (the “First Lien Credit Agreement”) between the Company, Bank
of America, N.A., as the Administrative Agent and a Lender, Banc of America
Securities, LLC, as Sole Lead Arranger and Sole Book Manager, and each person
that is a “Lender” named in the First Lien Credit Agreement and (ii) the Second
Lien Credit Agreement dated as of February 16, 2007 (the “Second Lien Credit
Agreement”) between the Company, Bank of America, N.A., as the Administrative
Agent and a Lender, Banc of America Securities, LLC, as Sole Lead Arranger and
Joint Book Manager, Wachovia Capital Markets, LLC, as Joint Book Manager, and
each person that is a “Lender” named in the Second Lien Credit Agreement.

 

“Cure Costs” has the meaning set forth in Section 2.6(a).

 

“Customer Database” means all customer databases, customer lists and any other
similar information, in each case, collected and owned by the Company and
relating to customer play at the Casino Business.

 

“Debt Financing Sources” has the meaning set forth in Section 8.3(c).

 

“Deposit Commitment Funds” has the meaning set forth in the Recitals.

 

“Deposit Commitment Letter” has the meaning set forth in the Recitals.

 

“Deposits” has the meaning set forth in Section 2.1(g).

 

4

--------------------------------------------------------------------------------


 

“Designation Right Period” has the meaning set forth in Section 2.5.

 

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials of the Company, in each case whether
or not in electronic form.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Employees” means all individuals who are employed by the Company (excluding,
for the avoidance of doubt, any individuals who are employed by SCI or have
employment contracts with SCI) as of the Effective Date, together with
individuals (a) who are hired by the Company after the Effective Date and prior
to the Closing or (b) who have or will have re-hire or reinstatement rights with
the Company as of the Closing.

 

“Encumbrance” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim (including any claim as defined under Section 101(5) of
the Bankruptcy Code), lease, charge (including any charge as defined under
Section 101(12) of the Bankruptcy Code), option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any shareholder or similar agreement or encumbrance, collateral
assignment, right of setoff, debt, obligation, liability, pledge, levy, escrow,
conditional sale contract, title retention contract, mortgage, lease, deed of
trust, hypothecation, indenture, security agreement, any other agreement,
arrangement, contract, commitment, understanding or obligation of any kind
whatsoever, whether written or oral, but does not include any restrictions under
licenses of, or other agreements related to, Intellectual Property.

 

“Environmental Laws” means all applicable federal, state, municipal, or local
laws, statutes or by laws or ordinances relating to the environment and any
other applicable environmental laws, in each case as amended from time to time.

 

“Equipment” means all Gaming Equipment, machinery, equipment, furniture,
fixtures, computer and computer-related hardware and firmware, copiers,
telephone lines and numbers and other telecommunication equipment, all food
processing and preparation and washing equipment, racks, trays, buffet tables,
utensils, plates and other similar items, uniforms, napkins, linens and other
tangible personal property owned by the Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any entity, any trade or business,
whether or not incorporated, that together with such entity and its subsidiaries
would be deemed a “single employer” within the meaning of Section 4001 of ERISA.

 

“Escrow Agent” has the meaning set forth in the Recitals.

 

“Escrow Agreement” has the meaning set forth in the Recitals.

 

5

--------------------------------------------------------------------------------


 

“Excluded Agreements” means the Contracts listed on Schedule 1.1(d) (as such
schedule may be amended from time to time pursuant to Section 2.5).

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Intellectual Property” means the Intellectual Property of the Company
set forth on Schedule 1.1(e).

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“Excluded Matter” means any one or more of the following:  (a) the effect of any
changes in applicable Law or GAAP; (b) any change, event or effect arising out
of or resulting from changes in or affecting the (i) travel, hospitality or
gaming industries generally (except to the extent that any change, event or
effect affects the Casino Business in a disproportionate manner when compared to
the effect of such change, event or effect on other Persons engaged in the
travel, hospitality or gaming industries generally), (ii) travel, hospitality or
gaming industries in the locals, Las Vegas or Nevada markets (except to the
extent that any change, event or effect affects the Casino Business in a
disproportionate manner when compared to the effect of such change, event or
effect on other Persons engaged in the travel, hospitality or gaming industries
in the locals, Las Vegas or Nevada markets) or (iii) financial, banking,
currency or capital markets in general, the economy in general or political or
regulatory conditions; (c) any change, event or effect resulting from the
entering into or public announcement of the transactions contemplated by this
Agreement; (d) any change, event or effect resulting from any act of terrorism,
commencement, escalation, continuation or cessation of armed hostilities in the
United States or internationally or declaration of war by or against or
otherwise involving the United States (except, with respect to an act of
terrorism, to the extent that any change, event or effect affects the Casino
Business in a disproportionate manner when compared to the effect of such
change, event or effect on other Persons engaged in the travel, hospitality or
gaming industries generally); and (e) any failure by the Company to meet any
internal or published industry analyst projections or forecasts or estimates of
revenues or earnings for any period (it being agreed that the facts and
circumstances giving rise to such failure that are not otherwise included within
the definition of Excluded Matter may be taken into account in determining
whether a Material Adverse Effect has occurred).

 

“FE” has the meaning set forth in the Recitals.

 

“FE Escrowed Funds” has the meaning set forth in the Recitals.

 

“Final Order” means an Order of the Bankruptcy Court or other court of competent
jurisdiction:  (a) as to which no Challenge has been timely filed, or, if any of
the foregoing has been timely filed, it has been disposed of in a manner that
upholds and affirms the subject order in all material respects without the
possibility for further Challenge thereon; (b) as to which the time for
instituting or filing a Challenge shall have expired; and (c) as to which no
stay is in effect; provided, however, the possibility that a motion under
Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, may
be filed with respect to such Order shall not prevent such Order from being
deemed a Final Order.

 

6

--------------------------------------------------------------------------------


 

“Financial Information” has the meaning set forth in Section 5.6(a).

 

“Financing” has the meaning set forth in Section 6.8(b).

 

“Financing Commitments” has the meaning set forth in Section 6.8(b).

 

“First Lien Credit Agreement” has the meaning set forth in the definition of
Credit Agreements.

 

“First Lien Credit Agreement Agent” means Wilmington Trust FSB, in its capacity
as administrative agent for the lenders under the First Lien Credit Agreement.

 

“First Lien Credit Agreement Claim” means claims under the First Lien Credit
Agreement, including Secured Hedging Obligations (as defined therein), if any.

 

“First Lien Lender Plan Support Agreement” means that certain Letter Agreement
by and between the Company and the lenders under the First Lien Credit Agreement
signatories thereto, substantially in the form made available to the Parties
prior to the date hereof.

 

“FTC” has the meaning set forth in Section 8.4(c).

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“GACC” has the meaning set forth in the Recitals.

 

“Gaming Approvals” means all Permits, authorizations, registrations, franchises,
entitlements, waivers and exemptions issued by any Gaming Authority required to
permit the Parties to consummate the transactions contemplated by this Agreement
or necessary to permit Purchaser to acquire the Purchased Assets, assume the
Assumed Liabilities and operate the Casino Business, in each case, after the
Closing.

 

“Gaming Authorities” means all Governmental Entities with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling, including, without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the City of Henderson, Nevada and all other state and local regulatory and
licensing bodies with authority over gaming activities and devices in the State
of Nevada or the City of Henderson, Nevada.

 

“Gaming Delay” has the meaning set forth in Section 4.5(b).

 

“Gaming Delay Extension Fee” has the meaning set forth in Section 8.12.

 

“Gaming Equipment” means all gambling games, slot machines, video poker
machines, tables, “gaming devices” (as defined in Section 463.0155 of the NRS),
“cashless wagering systems” (as defined in Section 463.014 of the NRS) gaming
devices parts inventory, and other gaming equipment of the Company, together
with the Company’s inventory of gaming cards, chips, tokens, scrip, markers,
gaming supplies, “associated equipment” (as defined in

 

7

--------------------------------------------------------------------------------


 

Section 463.0136 of the NRS) and other items that are used by the Company in the
operation of the Casino Business.

 

“Gaming Law” means any Permit, Law, Order or other federal, state, local or
foreign statute, ordinance, rule, regulation, permit, consent, registration,
finding of suitability, approval, license, judgment, order, decree, injunction
or other authorization, including any condition or limitation placed thereon,
governing or relating to casino and gaming activities and operations,
gaming-related manufacturing or the distribution of Gaming Equipment, in each
case, of the applicable Person and its Affiliates.

 

“Governmental Approval” means any Permit, waiver, or other authorization issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Entity or pursuant to any Law.

 

“Governmental Entity” means any government or governmental or regulatory body
thereof, or quasi-governmental or quasi-regulatory body thereof, or political
subdivision thereof, whether supra-national, federal, state or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private), including, without limitation, any Gaming Authority.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) indebtedness underlying swaps, caps or other derivative
instruments; (iii) all obligations of such Person issued or assumed as the
deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(but excluding trade accounts payable and other accrued current liabilities
arising in the Ordinary Course of Business); (iv) all obligations of such Person
under leases required to be capitalized in accordance with GAAP; (v) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction; (vi) the liquidation
value of all redeemable preferred stock of such Person; (vii) all obligations of
the type referred to in clauses (i) through (vi) of any Persons for the payment
of which such Person is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including guarantees of such
obligations; and (viii) all obligations of the type referred to in
clauses (i) through (vii) of other Persons secured by any lien on any property
or asset of such Person (whether or not such obligation is assumed by such
Person).

 

“Intellectual Property” means (a) patents, trademarks, trade names, copyrights,
corporate names, logos, together with all goodwill associated with each of the
foregoing; (b) trade secrets, confidential and proprietary information;
(c) Internet domain names and (d) all other intellectual property.

 

8

--------------------------------------------------------------------------------


 

“Inventory” means all inventory of the Company of merchandise held for resale or
use in the Casino Business and all food and beverage inventory, including rights
to vending and concession inventory, held for sale or service to patrons and/or
employees of the Casino Business.

 

“IRS” means the Internal Revenue Service of the United States Department of the
Treasury.

 

“JPM” has the meaning set forth in the Recitals.

 

“June Ticking Fee” has the meaning set forth in Section 8.11.

 

“Knowledge of the Company” and “Company’s Knowledge” and words of similar import
mean the actual knowledge of those Persons identified on Schedule 1.1(f).

 

“Land” means that certain parcel of real property located at the intersection of
Interstate 215 and Green Valley Parkway as more particularly described on
Schedule 1.1(g).

 

“Law” means any federal, state, provincial, local or foreign law, statute, code,
ordinance, decisional authority, rule or regulation, including any Gaming Law.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims by or before a Governmental
Entity.

 

“Liability” means any direct or indirect liability, Indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown and including all costs and expenses
relating thereto.

 

“License Agreement” has the meaning set forth in Section 4.4.

 

“M&A Qualified Beneficiaries” has the meaning set forth in Section 9.1(g).

 

“Material Adverse Effect” means a material adverse effect on the Purchased
Assets or the business, operations, assets, liabilities or condition of the
Casino Business taken as a whole, other than an effect resulting from an
Excluded Matter.

 

“Material Contract” means any Contract to which the Company is a party,
including any Assumed Agreement, that (a) has a remaining obligation for payment
or services by the Company in excess of two hundred fifty thousand U.S. dollars
($250,000), and (b) is not cancelable by the Company upon forty-five (45) days
or less notice.

 

“May Ticking Fee” has the meaning set forth in Section 8.11.

 

“Mortgage Lenders” has the meaning set forth in the Recitals.

 

“Non-Recourse Parties” has the meaning set forth in Section 12.10.

 

“Notifying Party” has the meaning set forth in Section 8.4(a).

 

9

--------------------------------------------------------------------------------


 

“NRS” means the Nevada Revised Statutes.

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Entity.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Casino Business, consistent with past practice.

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Permits” has the meaning set forth in Section 5.15.

 

“Permitted Encumbrances” means (a) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in the title policies
previously made available to Purchaser; (b) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings;
(c) mechanics’, carriers’, workers’, repairers’, landlords’ and warehousemen’s
and similar Encumbrances imposed by statute and arising or incurred in the
Ordinary Course of Business not yet delinquent or the amount and validity of
which is being contested in good faith, not material in amount, individually or
in the aggregate, and that will not interfere materially with the operation of
the Casino Business or its right to use, or the value of, the property subject
thereto; (d) zoning, entitlement and other land use and environmental
regulations by any Governmental Entity; provided that such regulations have not
been violated; (e) title of a lessor under a capital or operating lease; (f) any
other Encumbrances that will be irrevocably released in full in connection with
the Sale Order; (g) such other imperfections in title, charges, easements,
restrictions and encumbrances that would not materially interfere with the use
or occupancy of the applicable property; (h) any and all matters that would be
disclosed by an accurate survey or inspection of the applicable property in the
operation of the Casino Business as currently conducted or the value thereof;
and (i) any interests or rights of any kind or description of any lessee, with
respect to the applicable property, pursuant to any lease listed on
Schedule 5.7. For the avoidance of doubt, “Permitted Encumbrances” shall not
include any Encumbrance in favor of any lender or agent under, or otherwise
arising pursuant to or in connection with, the Credit Agreements.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity.

 

“Potential Transaction” has the meaning set forth in Section 7.1(a).

 

“Property” means the Land, and all tangible personal property, fixtures and
improvements owned by the Company and placed on, attached to or located at or
used in connection with the operation of the Land.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

10

--------------------------------------------------------------------------------


 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser 401(k) Plan” has the meaning set forth in Section 9.1(h).

 

“Purchaser Documents” has the meaning set forth in Section 6.3.

 

“Purchaser Knowledge Persons” means Frank Fertitta, Lorenzo Fertitta, Richard
Haskins, Marc Falcone, Scott Nielson, Kevin Kelly and Thomas Friel.

 

“Purchaser Schedules” has the meaning set forth in Section 6.1.

 

“Real Property” has the meaning set forth in Section 5.7.

 

“Registered Intellectual Property” has the meaning set forth in Section 5.8.

 

“Sale Order” means those elements of an Order of the Bankruptcy Court, which
shall be an Order confirming a chapter 11 plan of reorganization of the Company,
(i) authorizing, among other things the sale of the Purchased Assets to
Purchaser free and clear of all Encumbrances other than the Permitted
Encumbrances and (ii) complying with Section 7.4.

 

“Sales and Use Tax Refund Claim” has the meaning set forth in Section 2.1(o).

 

“Schedules” has the meaning set forth in Section 5.1.

 

“SCI” means Station Casinos, Inc.

 

“SCI APA” means that certain Asset Purchase Agreement among Station
Casinos, Inc., those Subsidiaries of Station Casinos Inc. listed in Annex I
thereto, and FG Opco Acquisitions LLC, dated as of June 7, 2010, as amended,
including by that certain First Amendment to Asset Purchase Agreement, dated as
of August 26, 2010.

 

“SCI Plan” means the chapter 11 plan of SCI and its affiliated debtors.

 

“SCI Plan Effective Date” means the date on which the confirmed SCI Plan becomes
effective according to its terms.

 

“Tax” and, with correlative meaning, “Taxes” mean (a) all federal, state or
local taxes, charges or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, goods and services,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes and (b) all interest, penalties, fines,
additions to tax or additional amounts imposed by any Tax Authority in
connection with any item described in clause (a).

 

“Tax Authority” means any Governmental Entity, instrumentality or employee
thereof, charged with the administration of any Law relating to Taxes.

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

11

--------------------------------------------------------------------------------


 

“Termination Date” has the meaning set forth in Section 4.5(b).

 

“Transfer Approval” has the meaning set forth in the Recitals.

 

“Transfer Failure” has the meaning set forth in Section 2.6(b).

 

“Transfer Taxes” has the meaning set forth in Section 11.1.

 

“Transferred Employees” has the meaning set forth in Section 9.1(a).

 

“Transition Services Agreement” has the meaning set forth in Section 4.2(d).

 

“Unaudited Financial Information” has the meaning set forth in Section 5.6(a).

 

“Warehouse” means and refers to the storage facilities situated at 3550 West
Tompkins Ave., 3345 West Tompkins Ave., 3265 West Tompkins Ave., 3325 West
Tompkins Ave., 3285 West Tompkins Ave., 3225 Palms Center Drive, 3185 Palms
Center Drive and 4630 Polaris Ave., Las Vegas, Nevada 89103, which storage
facilities house certain Equipment owned by the Company and certain other
entities.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state and local Law.

 

1.2                                 Other Definitional and Interpretive Matters.

 

(a)                                  Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation shall apply:

 

(i)                                     Calculation of Time Period.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

 

(ii)                                  Dollars.  Any reference in this Agreement
to $ shall mean U.S. dollars.

 

(iii)                               Exhibits/Schedules.  All exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
term used in any Schedule or Exhibit but not otherwise defined therein shall
have the meaning ascribed to such term in this Agreement.

 

(iv)                              Gender and Number.  Any reference in this
Agreement to gender shall include all genders, and words imparting the singular
number only shall include the plural and vice versa.

 

12

--------------------------------------------------------------------------------


 

(v)                                 Headings.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.  All references in this Agreement to any “Article” or “Section” are
to the corresponding Article or Section of this Agreement unless otherwise
specified.

 

(vi)                              Herein; Including.  Words such as “herein,”
“hereinafter,” “hereof,” “hereby” and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear, unless the
context otherwise requires.  The word “including” shall be deemed to be followed
by the words, “without limitation” whenever used in this Agreement or the
Schedules hereto.

 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

 

ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1                                 Purchase and Sale of Assets.  On the terms
and subject to the conditions set forth in this Agreement, at the Closing,
pursuant to the terms of this Agreement, Purchaser shall purchase, acquire and
accept from the Company and the Company shall sell, transfer, assign, convey and
deliver to Purchaser, free and clear of all Encumbrances (except for Permitted
Encumbrances, or Encumbrances related to the Assumed Liabilities which are set
forth on Schedule 2.1), all of the Purchased Assets.  “Purchased Assets” shall
mean (excluding the Excluded Assets and subject to the qualifications contained
in this Section 2.1) all of the Company’s right, title and interest in all of
its properties, assets and rights (including those properties, assets and rights
related to the Casino Business) which are: (i) except as expressly set forth
below, located at the Property, or (ii) intangible or financial assets of the
Company expressly set forth in this Section 2.1, including the following:

 

(a)                                  all rights of the Company in the Land,
together with all improvements, fixtures and other appurtenances thereto and
rights in respect thereof;

 

(b)                                 all Equipment, including the Gaming
Equipment and any other Equipment owned by the Company that is held or
maintained at the Warehouse;

 

(c)                                  all information management systems or
software owned by the Company used in the Casino Business, including the
information systems or software set forth on Schedule 2.1(c);

 

(d)                                 all Inventory;

 

(e)                                  all Cage Cash, unrestricted cash, cash
equivalents, bank deposits and other cash of the Company;

 

13

--------------------------------------------------------------------------------


 

(f)                                    all rights of the Company under the
Assumed Agreements;

 

(g)                                 all security, vendor, utility, and other
deposits (including gaming deposits), prepayments (including prepaid gaming
taxes or slot or game license fees) or rebates (collectively, “Deposits”) and
prepaid payroll and withholding taxes;

 

(h)                                 all Accounts Receivable and other current
assets;

 

(i)                                     human resource Documents related to all
Transferred Employees, to the extent allowed under applicable Law;

 

(j)                                     all advertising, marketing and
promotional materials and all other printed or written materials;

 

(k)                                  all transferable Permits, from all
permitting, licensing, accrediting and certifying agencies, and the rights to
all data and records held by such permitting, licensing and certifying agencies;

 

(l)                                     all landline telephone numbers;

 

(m)                               the Acquired IP Assets;

 

(n)                                 all goodwill associated with the Casino
Business;

 

(o)                                 any and all rights of the Company in respect
of outstanding claims for refunds of Nevada sales and use taxes for periods
ending on or before the Closing Date as provided for in the petition requests
submitted on behalf of the Company to the State of Nevada Department of
Taxation, including the outstanding claims for refunds set forth on
Schedule 2.1(o) (collectively, the “Sales and Use Tax Refund Claim”);

 

(p)                                 the Customer Database;

 

(q)                                 all rights of the Company under any
insurance policies relating to the Casino Business (including health insurance,
worker’s compensation insurance and life insurance), and any right of the
Company to refunds due with respect to such insurance policies; and

 

(r)                                    except to the extent released pursuant to
the SCI Plan, any and all rights, claims, counterclaims, defenses, demands and
causes of action of the Company and its bankruptcy estate (i) arising under the
Bankruptcy Code or applicable non-bankruptcy state and federal law, including
all avoidance claims and related rights and defenses of the Company and its
bankruptcy estate arising under Chapter 5 of the Bankruptcy Code and
(ii) relating to assets, properties, business or operations of the Company
arising out of events occurring on or prior to the Closing Date.

 

2.2                                 Excluded Assets.  Nothing herein contained
shall be deemed to sell, transfer, assign or convey the Excluded Assets to
Purchaser, and the Company shall retain all right, title

 

14

--------------------------------------------------------------------------------


 

and interest to, in and under the Excluded Assets.  “Excluded Assets” shall mean
the following assets of the Company:

 

(a)                                  any and all rights of the Company under
this Agreement;

 

(b)                                 the Excluded Agreements and any and all
rights thereunder;

 

(c)                                  the Purchase Price, but excluding that
portion of the Purchase Price to be held by the Escrow Agent as the FE Escrowed
Funds and released in accordance with the provisions of this Agreement and the
Escrow Agreement;

 

(d)                                 all rights under or pursuant to all
warranties (express or implied), representations and guarantees made by third
parties relating to any Excluded Assets;

 

(e)                                  any (i) human resources Documents related
to any Employee who is not a Transferred Employee; (ii) Documents that the
Company is required by Law to retain or that the Company determines are
necessary or advisable to retain, including Tax Returns, financial statements
and corporate or other entity filings; provided, that Purchaser shall have the
right to make copies of any portions of such retained Documents that relate to
the Casino Business or any of the Purchased Assets at Purchaser’s expense and
request; and (iii) minute books, ledgers and certificates of ownership of the
Company;

 

(f)                                    other than the Sales and Use Tax Refund
Claim and other than any amount relating to a Tax paid by Purchaser, any claim,
right or interest of the Company in or to any refund, rebate, abatement or other
recovery for Taxes, together with any interest due thereon or penalty rebate
arising therefrom, for any Tax period (or portion thereof) ending on or before
the Closing Date (but excluding prepaid gaming taxes or slot or game license
fees);

 

(g)                                 all assets associated with any Company
Benefit Plan, including the Company’s rights, title and interests in any
(i) assets related to a defined benefit or defined contribution retirement plan
and (ii) assets related to non-qualified deferred compensation plan (except with
respect to the extent related Liabilities of such Company Benefit Plans are
assumed by Purchaser);

 

(h)                                 the assets that are not lawfully
transferrable set forth on Schedule 2.2(h);

 

(i)                                     any Contract which the Company is unable
to assign to Purchaser due to its inability to obtain any required third party
consent to assignment; and

 

(j)                                     the Excluded Intellectual Property.

 

2.3                                 Assumption of Liabilities.  On the terms and
subject to the conditions set forth in this Agreement, at the Closing, Purchaser
shall assume, effective as of the Closing, and shall timely perform and
discharge in accordance with their respective terms, the following Liabilities
of the Company (the “Assumed Liabilities”):

 

(a)                                  all Liabilities of the Company under the
Assumed Agreements that arise out of or relate to the period from and after the
Closing Date, except as provided in Section 2.6;

 

15

--------------------------------------------------------------------------------


 

(b)                                 all Liabilities relating to amounts required
to be paid by Purchaser hereunder;

 

(c)                                  all Transfer Taxes applicable to the
transfer of the Purchased Assets pursuant to this Agreement;

 

(d)                                 Cure Costs;

 

(e)                                  all Liabilities of the Company with respect
to accrued payroll obligations (including accrued payroll Taxes), bonuses,
vacation, holiday and other paid time off and severance or other termination pay
of the Transferred Employees and any such other Liabilities assumed by Purchaser
pursuant to Section 9.1; and

 

(f)                                    all other Liabilities of the Company that
arise out of or relate to the period from and after the Closing Date, except for
the Excluded Liabilities.

 

2.4                                 Excluded Liabilities.  Notwithstanding
anything in this Agreement to the contrary, Purchaser shall not assume, and
shall be deemed not to have assumed, any Liabilities of the Company, other than
the Assumed Liabilities (the “Excluded Liabilities”).  For the avoidance of
doubt, the Excluded Liabilities shall include the following Liabilities:

 

(a)                                  All outstanding Indebtedness and other
amounts owing under, and any other Liabilities arising out of, the Credit
Agreements;

 

(b)                                 all Liabilities arising out of Excluded
Assets, including the Excluded Agreements;

 

(c)                                  all Liabilities of the Company under the
Assumed Agreements that arise out of or relate to the period prior to the
Closing Date, other than Cure Costs;

 

(d)                                 except as otherwise provided in Article XI,
all Liabilities for Taxes of or payable by the Company, and any Liabilities for
Taxes relating to the Purchased Assets or the Casino Business for any Tax
periods (or portions thereof) ending on or before the Closing Date;

 

(e)                                  all Liabilities arising out of or relating
to any Company Benefit Plan (except with respect to Liabilities assumed by
Purchaser pursuant to Section 9.1);

 

(f)                                    all Liabilities of the Company with
respect to accrued payroll obligations (including accrued payroll Taxes),
bonuses, vacation, holiday and other paid time off and severance or other
termination pay of the Employees that are not Transferred Employees;

 

(g)                                 all Liabilities of the Company under this
Agreement and the Ancillary Agreements;

 

(h)                                 all Liabilities of the Company in respect of
Indebtedness under any promissory notes to its members;

 

(i)                                     all Liabilities of the Company set forth
on Schedule 2.4; and

 

16

--------------------------------------------------------------------------------


 

(j)                                     all Liabilities of the Company for which
Purchaser is not liable pursuant to the express terms of Section 9.1.

 

2.5                                 Designation Right Period.

 

Notwithstanding anything herein to the contrary, but except with respect to the
Transition Services Agreement, Purchaser reserves the right, at any time during
the period commencing from the date hereof and ending on the earlier of (i) the
ninetieth day following the date hereof and (ii) the date on which the
Bankruptcy Court initiates a hearing on confirmation of the chapter 11 plan of
reorganization of the Company (such period, the “Designation Right Period”), to,
upon written notice to the Company, amend the applicable schedules and designate
(x) any Contract listed as an Excluded Agreement on Schedule 1.1(d) as an
Assumed Agreement (to be listed on Schedule 1.1(c)), and (y) any Contract listed
as an Assumed Agreement on Schedule 1.1(c) as an Excluded Agreement (to be
listed on Schedule 1.1(d)).

 

2.6                                 Procedures for Assumption of Agreements.

 

(a)                                  At the Closing, the Company shall assume,
to the extent not previously assumed by Order of the Bankruptcy Court, and
assign to Purchaser the Assumed Agreements pursuant to the Sale Order, it being
understood that any Assumed Agreement that is an executory contract or an
unexpired lease shall also be assigned to Purchaser pursuant to Section 365 of
the Code.  In connection with such assumption and assignment, and subject to any
order of the Bankruptcy Court as may be necessary or appropriate, the Company
shall cure all monetary defaults under such Assumed Agreements (such amounts,
“Cure Costs”) and Purchaser shall provide adequate assurance of the future
performance of such Assumed Agreements, it being understood that monetary
defaults under any such Assumed Agreement that is an executory contract or an
unexpired lease shall be cured to the extent required by Section 365(b) of the
Bankruptcy Code and adequate assurance of the future performance of any such
contract or lease shall be provided, as required by the Bankruptcy Code.

 

(b)                                 Except as may otherwise be determined by an
order of the Bankruptcy Court, nothing herein shall be deemed to require the
conveyance, assignment or transfer of any Purchased Asset that by its terms or
by operation of Law cannot be conveyed, assigned, transferred or assumed without
approval or consent.  Notwithstanding anything in this Agreement to the
contrary, to the extent that the sale, assignment, license, sublicense,
transfer, conveyance or delivery or attempted sale, assignment, transfer,
conveyance or delivery to Purchaser of any asset that would be a Purchased Asset
or any claim or right or any benefit arising thereunder or resulting therefrom
is prohibited by any applicable Law or would require any governmental or third
party authorizations, approvals, consents or waivers and such authorizations,
approvals, consents or waivers shall not have been obtained prior to the Closing
(any such prohibition, or failure to obtain any such authorization, approval,
consent or waiver, a “Transfer Failure”), the Closing shall proceed without the
sale, assignment, transfer, conveyance or delivery of such asset unless such
failure causes a failure of any of the conditions to Closing set forth in
Article X, in which event the Closing shall proceed only if the failed condition
is waived by the party entitled to the benefit thereof.  In the event that the
failed condition is waived and the Closing proceeds without the transfer or
assignment of any such asset, then following the Closing, Purchaser and the
Company shall use commercially reasonable efforts,

 

17

--------------------------------------------------------------------------------


 

and cooperate with each other, to obtain promptly such authorizations,
approvals, consents and waivers.  Pending such authorization, approval, consent
or waiver, the Parties shall cooperate with each other in any mutually agreeable
arrangement designed to provide Purchaser with all of the benefits of use of
such asset and to the Company the benefits, including any indemnities, that they
would have obtained had the asset been conveyed to Purchaser at the Closing. 
Once authorization, approval, consent or waiver for the sale, assignment,
transfer, conveyance or delivery of any such asset not sold, assigned,
transferred, conveyed or delivered at Closing is obtained, the Company shall
assign, transfer, convey and deliver such asset to Purchaser at no additional
cost.  To the extent that any such asset cannot be transferred or the full
benefits or use of any such asset cannot be provided to Purchaser following the
Closing pursuant to this Section 2.6(b), then Purchaser and the Company shall
enter into such arrangements (including subleasing, sublicensing or
subcontracting) to provide to the Parties the economic (taking into account Tax
costs and benefits) and operational equivalent, to the extent permitted, of
obtaining such authorization, approval, consent or waiver and the performance by
Purchaser of the obligations thereunder.  The Company shall hold in trust for
and pay to Purchaser promptly upon receipt thereof, all income, proceeds and
other monies received by the Company derived from its use of any Purchased Asset
in connection with the arrangements under this Section 2.6(b).

 

(c)                                  At Closing, Purchaser shall assume
liability for any and all Cure Costs not previously paid by the Company.  The
Bankruptcy Court shall retain jurisdiction to determine any disputes regarding
Cure Costs.  Notwithstanding the pendency of a dispute regarding any Cure Cost,
the Closing may occur.

 

2.7                                 Further Conveyances and Assumptions.

 

(a)                                  From time to time following the Closing, to
the extent not transferred to Purchaser and to the extent permitted under
applicable Law, the Company shall and shall cause its Affiliates to, make
available to Purchaser such data in personnel records of Transferred Employees
as is reasonably necessary for Purchaser to effect the transition of such
Employees into Purchaser’s records.

 

(b)                                 From time to time following the Closing, the
Company and Purchaser shall, and shall cause their respective Affiliates to,
execute, acknowledge and deliver all such further conveyances, assignments,
consents, notices, assumptions, releases and acquittances and such other
instruments, and shall take such further actions, as may be reasonably necessary
or appropriate to assure fully to Purchaser and its respective successors or
assigns, the transfer of all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and the Company Documents and to assure fully to the
Company and its Affiliates and successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement and the Company Documents, and to otherwise make effective the
transactions contemplated hereby and thereby.

 

2.8                                 Bulk Sales Law.  Purchaser hereby waives, in
connection with the transactions contemplated by this Agreement and the Company
Documents, compliance by the Company with the requirements and provisions of any
“bulk-transfer” provision of Article 6 of the Uniform Commercial Code as it is
in effect in the states where the Company owns assets to be conveyed to
Purchaser hereunder and other similar bulk transfer notice provisions or Laws of

 

18

--------------------------------------------------------------------------------


 

any jurisdiction that may otherwise be applicable with respect to the sale and
transfer of any or all of the Purchased Assets to Purchaser other than
bulk-transfer tax notice provisions.  Pursuant to Section 363(f) of the
Bankruptcy Code, the transfer of the Purchased Assets shall be free and clear of
any security interests in the Purchased Assets, including any liens or claims
arising out of the bulk transfer laws, and the parties shall take such steps as
may be necessary or appropriate to so provide in the Sale Order.

 

ARTICLE III
CONSIDERATION

 

3.1                                 Consideration.  The aggregate consideration
for the Purchased Assets shall be (a) an amount in cash equal to $500,000,000,
plus, if applicable pursuant to the terms of Section 8.11, (i) an amount in cash
equal to the May Ticking Fee and (ii) an amount in cash equal to the
June Ticking Fee, plus, if applicable pursuant to the terms of Section 8.12, an
amount in cash equal to the Gaming Delay Extension Fee (the “Purchase Price”);
and (b) the assumption of the Assumed Liabilities.

 

3.2                                 Escrowed Funds; Deposit Commitment. 
Pursuant to the terms of the Escrow Agreement, within two (2) Business Days of
the date of this Agreement: (a) FE shall have deposited the FE Escrowed Funds
with the Escrow Agent by wire transfer of immediately available funds to an
account designated by the Escrow Agent; and (b) the Mortgage Lenders shall have
entered into, and delivered to the Company (with a copy to the Escrow Agent),
the Deposit Commitment Letter.  The FE Escrowed Funds will be released by the
Escrow Agent and delivered to either FE or to or at the direction of the Company
in accordance with the provisions of this Agreement and the Escrow Agreement.
Unless this Agreement has terminated and Section 4.7(c) does not require payment
of the Deposit Commitment Funds to the Company, effective as of the earlier of
the Transfer Approval and the SCI Plan Effective Date (the earliest of such
times, the “Applicable Time”), each Mortgage Lender shall consent to the
transfer to the Escrow Agent of such Mortgage Lender’s Ratable Share of the
Deposit Commitment Funds and releases its liens with respect to the Deposit
Commitment Funds to accommodate the transfer of such funds to the Escrow Agent. 
The CP Escrowed Funds shall be held by the Escrow Agent in an account designed
by the Escrow Agent.  The CP Escrowed Funds will be released by the Escrow Agent
and delivered to either the Mortgage Lenders or to or at the direction of the
Company in accordance with the provisions of this Agreement and the Escrow
Agreement.

 

3.3                                 Payment of Purchase Price; Assumption of
Assumed Liabilities.  On the Closing Date, (a) Purchaser shall pay to the
Company, by wire transfer of immediately available funds into an account
designated by the Company, an amount equal to the Purchase Price less the amount
of the FE Escrowed Funds (the “Closing Payment”), (b) the Escrow Agent shall
release and deliver to the Company the FE Escrowed Funds, pursuant to the terms
and conditions of the Escrow Agreement, (c) (i) if still in effect, the Deposit
Commitment Letter shall terminate in accordance with the terms of the Deposit
Commitment Letter and (ii) if the CP Escrowed Funds have been deposited with the
Escrow Agent, the Escrow Agent shall release and deliver to the Mortgage Lenders
the CP Escrowed Funds, pursuant to the terms and conditions of the Escrow
Agreement and (d) Purchaser shall assume the Assumed Liabilities by executing
and delivering to the Company the Assignment and Assumption Agreement, which
shall be in a form reasonably satisfactory to the Company.

 

19

--------------------------------------------------------------------------------


 

3.4                                 Cure Costs.  (a) On or prior to the Closing,
the Company shall pay to the counterparties to each Assumed Agreement all Cure
Costs in connection with the assumption by the Company and assignment to
Purchaser of such Assumed Agreements, in each case, in accordance with
Section 2.6(a), and (b) the Parties acknowledge that the payment of such Cure
Costs by the Company will reduce the amount of cash acquired by Purchaser on the
Closing Date pursuant to Section 2.1(e).

 

ARTICLE IV
CLOSING AND TERMINATION

 

4.1                                 Closing Date.  Subject to the satisfaction
of the conditions set forth in Sections 10.1, 10.2 and 10.3 (or the waiver
thereof by the Party entitled to waive the applicable condition), the closing of
the purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II (collectively, the “Closing”) shall take
place at the offices of Milbank, Tweed, Hadley & McCloy LLP located at 601 South
Figueroa Street, Los Angeles, California (or at such other place as the Parties
may designate in writing) at 10:00 a.m. (Los Angeles time) on the second
Business Day following the satisfaction or waiver of the conditions set forth in
Article X (other than conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), unless
another time or date, or both, are agreed to in writing by the Parties.  The
date on which the Closing shall be held is referred to in this Agreement as the
“Closing Date.”

 

4.2                                 Deliveries by the Company.  At the Closing,
the Company shall deliver to Purchaser (or Purchaser shall have otherwise
received):

 

(a)                                  a duly executed special warranty deed
(transferring the Company Real Property);

 

(b)                                 a duly executed copy of an assignment and
assumption agreement (the “Assignment and Assumption Agreement”);

 

(c)                                  a duly executed copy of a bill of sale (the
“Bill of Sale”);

 

(d)                                 a duly executed copy of a transition
services agreement in substantially the form attached hereto as Exhibit C (the
“Transition Services Agreement”);

 

(e)                                  the officer’s certificate required to be
delivered pursuant to Section 10.1(b);

 

(f)                                    a duly executed non-foreign person
affidavit;

 

(g)                                 a duly executed State of Nevada Declaration
of Value in form and substance reasonably satisfactory to Purchaser and the
Company;

 

(h)                                 an electronic copy of the Customer Database;

 

(i)                                     all other instruments of conveyance and
transfer as may be necessary to convey the Purchased Assets and the Assumed
Liabilities to Purchaser;

 

20

--------------------------------------------------------------------------------


 

(j)                                     any Intellectual Property transfer
documents necessary to convey the Acquired IP Assets to Purchaser;

 

(k)                                  the consents to the assignment of the
Assumed Agreements set forth on Schedule 4.2(k) and any other Assumed Agreements
the failure of which to be assigned to Purchaser would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on
Purchaser, in form and substance reasonable to Purchaser, to the extent that the
Bankruptcy Court shall not have entered an order providing that such consents or
authorizations are not required; and

 

(l)                                     such other documents as Purchaser may
reasonably request with respect to the transactions contemplated by this
Agreement.

 

4.3                                 Deliveries by Purchaser.  At the Closing,
Purchaser shall deliver to the Company:

 

(a)                                  the Closing Payment, in immediately
available funds, as set forth in Section 3.3;

 

(b)                                 a duly executed copy of the Assignment and
Assumption Agreement;

 

(c)                                  a duly executed copy of the Bill of Sale;

 

(d)                                 a duly executed copy of the Transition
Services Agreement;

 

(e)                                  the officer’s certificate required to be
delivered pursuant to Section 10.2(b);

 

(f)                                    all other instruments of conveyance and
transfer as may be necessary to convey the Purchased Assets and the Assumed
Liabilities to Purchaser;

 

(g)                                 a duly executed State of Nevada Declaration
of Value in the form and substance reasonably satisfactory to Purchaser and the
Company;

 

(h)                                 any Intellectual Property transfer documents
necessary to convey the Acquired IP Assets to Purchaser; and

 

(i)                                     such other documents, instruments and
certificates as the Company may reasonably request with respect to the
transactions contemplated by this Agreement.

 

4.4                                 License Agreement.  At the Closing, the
license agreement, by and between the Company and GCR Gaming, LLC or its
Affiliate (the “License Agreement”), shall be entered into by the parties
thereto and the License Agreement shall (i) provide that the Company shall have
the continued use of the “Green Valley Ranch” name in exchange for a license
fee, (ii) include such other terms and conditions as set forth on Schedule 4.4,
with such changes thereto as the parties to the License Agreement may approve,
and (iii) be duly assigned and transferred by the Company to Purchaser with the
written consent of GCR Gaming, LLC or its Affiliate; provided, however, that
failure of GCR Gaming, LLC or its Affiliate to enter into the

 

21

--------------------------------------------------------------------------------


 

License Agreement or consent to its assignment to Purchaser shall not relieve
Purchaser of its obligations under this Agreement.

 

4.5                                 Termination of Agreement.  This Agreement
may be terminated prior to the Closing only as follows:

 

(a)                                  by mutual written consent of the Company
and Purchaser;

 

(b)                                 by either the Company or Purchaser, if the
transactions contemplated hereby have not been consummated on or prior to
5:00 p.m. (New York City time) on the earlier of (i) the second Business Day
following the SCI Plan Effective Date and (ii) June 30, 2011 (in either case, as
the same may be extended pursuant to this Section 4.5(b), the “Termination
Date”); provided, however, that, if the Closing shall not have occurred due to
the failure to obtain any necessary Permit, consent or approval of a Gaming
Authority despite the non-terminating Party hereto having diligently performed
each of its respective obligations set forth under Section 8.4 (a “Gaming
Delay”) and if all other conditions to the respective obligations of the Parties
to close hereunder that are capable of being fulfilled shall have been so
fulfilled or waived, then, at the option of either Purchaser or, so long as the
Financing Commitments or commitments for Alternative Financing are in effect
(and shall remain in effect for the duration of the extension period), the
Company, the Termination Date may be extended for all purposes hereunder by a
reasonable period necessary to obtain such necessary Permit, consent or approval
of a Gaming Authority not to exceed three (3) months and no Party may terminate
this Agreement pursuant to this Section 4.5(b) until the occurrence of such
Termination Date, as so extended pursuant to this proviso;

 

(c)                                  by the Company, and, if not by reason of
any breach by Purchaser of its representations and warranties under Sections 6.9
and 6.10 of this Agreement or its obligations under Sections 8.4 and 8.5 of this
Agreement, the Purchaser, if any Governmental Entity issues an Order or takes
any other action, in either case, denying Purchaser any Gaming Approval;

 

(d)                                 by either the Company or Purchaser, if a
court of competent jurisdiction or other Governmental Entity shall have issued a
Final Order or taken any other nonappealable final action, in each case, having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Closing and the transactions contemplated hereby; provided, that if such Final
Order or other nonappealable final action shall have been issued or taken by
such Governmental Entity due to a breach of any representation, warranty,
covenant or agreement contained in this Agreement by Purchaser or the Company,
then the breaching Party may not terminate this Agreement pursuant to this
Section 4.5(d); provided further, that this Section 4.5(d) does not govern the
denial of a Gaming Approval to Purchaser (or any other action taken or omitted
by any Gaming Authority) as specified in Section 4.5(c), which denial (or other
action or omission) shall be governed instead exclusively by the terms of such
Section;

 

(e)                                  by Purchaser, if the Company has breached
any representation, warranty, covenant or agreement contained in this Agreement
which breach (i) would result in a failure of a condition set forth in
Section 10.1 to be satisfied and (ii) is not cured within thirty (30) calendar
days after written notice thereof; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Termination

 

22

--------------------------------------------------------------------------------


 

Date, and the Company is diligently proceeding to cure such breach, this
Agreement may not be terminated pursuant to this Section 4.5(e); provided,
further, that Purchaser’s right to terminate this Agreement under this
Section 4.5(e) shall not be available if, (i) at the time of such intended
termination, the Company has (or would have after the passage of time) the right
to terminate this Agreement under Section 4.5(f) or (ii) Purchaser or a
Purchaser Knowledge Person had actual knowledge, as of the date of this
Agreement, that the representation or warranty which is the subject of the
intended termination was not true and correct in all material respects;

 

(f)                                    by the Company, if Purchaser has breached
any representation, warranty, covenant or agreement contained in this Agreement
which breach (i) would result in a failure of a condition set forth in
Section 10.2 to be satisfied and (ii) is not cured within thirty (30) calendar
days after written notice thereof; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Termination Date, and Purchaser is diligently proceeding to
cure such breach, this Agreement may not be terminated pursuant to this
Section 4.5(f); provided, further, that (1) no cure period shall apply to
Purchaser’s obligations to pay the Closing Payment at the Closing on the Closing
Date and (2) the Company’s right to terminate this Agreement under this
Section 4.5(f) shall not be available if, at the time of such intended
termination, Purchaser has (or would have after the passage of time) the right
to terminate this Agreement under Section 4.5(e);

 

(g)                                 by either the Company or Purchaser, if the
Bankruptcy Court denies the motion to enter the Sale Order;

 

(h)                                 by either the Company or Purchaser if the
confirmation order in form and substance acceptable to Purchaser confirming the
chapter 11 plan of reorganization of the Company has not been entered by the
Bankruptcy Court by June 15, 2011; or

 

(i)                                     by Purchaser, if (i) the SCI Plan has
been terminated or (ii) if there has been any material amendment or modification
of the SCI Plan.

 

4.6                                 Procedure Upon Termination.  In the event of
termination by the Company or Purchaser, or both, pursuant to Section 4.5,
written notice thereof shall be given to the other Party or Parties, and this
Agreement shall terminate (except that the provisions of Article I, this
Section 4.6, Section 4.7, Section 8.8 and Article XII shall survive any such
termination and shall be enforceable hereunder), without further action by the
Company or the Purchaser.  If this Agreement is terminated as provided herein
each Party shall redeliver or destroy all documents, work papers and other
material of the other Party relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to the Party
furnishing the same; provided that a Party may retain a reasonable number of
copies of all such documents, for purposes of actual or potential litigation
relating to or as reasonably required by such Party to enforce its rights and
remedies under this Agreement and to the extent a Party reasonably believes it
is required to do so under any applicable Law, court, regulation or regulatory
authority or to comply with existing internal document retention policies.

 

23

--------------------------------------------------------------------------------


 

4.7                                 Effect of Termination.

 

(a)                                  In the event that this Agreement is validly
terminated as provided herein, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination (except that the provisions of Article I, Section 4.6, Section 4.7,
Section 8.8 and Article XII shall survive any such termination and shall be
enforceable hereunder) and, except as provided herein (including Article XII),
such termination shall be without liability to Purchaser or the Company.

 

(b)                                 Upon the termination of this Agreement
pursuant to Section 4.5(a), Section 4.5(b), Section 4.5(c),
Section 4.5(d) (other than due to a breach of any representation, warranty,
covenant or agreement contained in this Agreement by Purchaser), Section 4.5(e),
Section 4.5(g) (other than due to a breach of any representation, warranty,
covenant or agreement contained in this Agreement by Purchaser), Section 4.5(h),
or, except as set forth below, Section 4.5(i), subject to the conditions and
upon the terms set forth in the Escrow Agreement (including the provisions in
Section 5(c) thereof regarding resolution of disputes of whether FE is entitled
to payment of the FE Escrowed Funds and the Mortgage Lenders are entitled to the
payment of the CP Escrowed Funds, if applicable) (i) the Escrow Agent shall
release and pay the FE Escrowed Funds and all interest accrued thereon to FE in
accordance with the terms of the Escrow Agreement and (ii) (A) if still in
effect, the Deposit Commitment Letter shall terminate in accordance with the
terms of the Deposit Commitment Letter and (B) if the CP Escrowed Funds have
been deposited with the Escrow Agent, the Escrow Agent shall release and pay to
each Mortgage Lender its Ratable Share of the CP Escrowed Funds and all interest
accrued thereon in accordance with the terms of the Escrow Agreement.

 

(c)                                  Upon the termination of this Agreement
pursuant to Section 4.5(d) (if due to a breach of any representation, warranty,
covenant or agreement contained in this Agreement by Purchaser), Section 4.5(f),
Section 4.5(g) (if due to a breach of any representation, warranty, covenant or
agreement contained in this Agreement by Purchaser), Section 4.5(i)(i) if the
SCI Plan is terminated by the Sellers (as defined in the SCI APA) under
Section 4.4(f) of the SCI APA, or Section 4.5(i)(ii), if, notwithstanding any
material amendment or modification to the SCI Plan, Purchaser acquires the New
Opco Acquired Assets (as defined in the SCI Plan), subject to the conditions and
upon the terms set forth in the Escrow Agreement (including the provisions in
Section 5(b) thereof regarding resolution of disputes of whether the Company is
entitled to payment of the FE Escrowed Funds and the CP Escrowed Funds) (i) the
Escrow Agent shall release and pay the FE Escrowed Funds and all interest
accrued thereon to or at the direction of the Company in accordance with the
terms of the Escrow Agreement and (ii) (A) if the Deposit Commitment Letter is
still in effect, the Escrow Agent shall accept the Deposit Commitment Funds
pursuant to the Deposit Commitment Letter and each Mortgage Lender shall, at the
Applicable Time, consent to the transfer following the Applicable Time to the
Escrow Agent of such Mortgage Lender’s Ratable Share of the Deposit Commitment
Funds and release its liens with respect to the Deposit Commitment Funds to
accommodate the transfer of such funds to the Escrow Agent (it being understood
and agreed that such Deposit Commitment Funds will be delivered and paid only if
and when funds are or have been paid to fund such amounts under the SCI Plan, as
contemplated by the Deposit Commitment Letter) and upon receipt by the Escrow
Agent of the Deposit Commitment Funds, the Escrow Agent shall distribute such
funds and all interest accrued thereon to or at the direction of the Company in

 

24

--------------------------------------------------------------------------------


 

accordance the terms of the Escrow Agreement or (B) if the Deposit Commitment
Letter has been terminated in accordance with its terms due to the deposit of
the CP Escrowed Funds with the Escrow Agent, the Escrow Agent shall release and
pay the CP Escrowed Funds and all interest accrued thereon to or at the
direction of the Company in accordance with the terms of the Escrow Agreement,
and the payment of the CP Escrowed Funds, together with the payment of the FE
Escrowed Funds, shall (subject to Section 12.2) constitute the Company’s sole
and exclusive remedy hereunder.

 

(d)                                 Nothing in this Section 4.7 shall relieve
the Company of any liability for a breach of this Agreement.  The Company will
remain liable for any such breach and Purchaser may seek such remedies,
including damages, against the other with respect to any such breach as are
provided in this Agreement (including Article XII) or as are otherwise available
at law.

 

(e)                                  The Confidentiality Agreement shall survive
any termination of this Agreement in accordance with the terms thereof and
nothing in this Section 4.7 shall relieve Purchaser or its Affiliates of their
respective obligations under the Confidentiality Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5.1                                 The Company’s Representations and
Warranties.  The Company represents and warrants to Purchaser that the
statements contained in this Article V are correct and complete as of the date
of this Agreement and as of the Closing Date, except, as expressly set forth in
the disclosure schedules delivered by the Company to Purchaser on the date
hereof (the “Schedules”).  The information disclosed in any numbered part shall
be deemed to relate to and to qualify only the particular representation or
warranty set forth in the corresponding numbered section in this Agreement;
provided, however, any matter disclosed in a Schedule by the Company shall be
deemed to constitute disclosure against any other representation and warranty of
the Company to the extent it is reasonably apparent on the face of such
disclosure that the matter disclosed is relevant to such other representation
and warranty of the Company.

 

5.2                                 Organization and Good Standing.  The Company
is a limited liability corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite limited
liability company power and authority to own, lease and operate its properties
and to carry on its business as now conducted.  The Company has delivered to
Purchaser true, complete and correct copies of its organizational documents as
in effect on the date hereof.

 

5.3                                 Authorization of Agreement.  The Company has
all requisite limited liability company power and authority to execute and
deliver this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by the Company in
connection with the consummation of the transactions contemplated by this
Agreement (the “Company Documents”), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. 
The execution and delivery of this Agreement and the Company Documents and the
consummation of the transactions contemplated hereby and thereby will be duly
authorized by all requisite limited liability company action on the part of the
Company prior to the Closing.  This Agreement has

 

25

--------------------------------------------------------------------------------


 

been, and each of the Company Documents will be at or prior to the Closing, duly
executed and delivered by the Company and (assuming the due authorization,
execution and delivery by the other Parties hereto and thereto, the approval of
the Bankruptcy Court and entry of the Sale Order), this Agreement constitutes,
and each of the Company Documents when so executed and delivered will
constitute, legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

5.4                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 5.4(a),
none of the execution and delivery by the Company of this Agreement or the
Company Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by the Company with any of the provisions hereof or
thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or give rise to any obligation of the Company to make
any payment under, or to the increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Encumbrances upon any of the properties or assets of the Company, under any
provision of (i) the certificate of formation and operating agreement of the
Company, (ii) any Material Contract to which the Company is a party or by which
any of the Purchased Assets is bound or (iii) any applicable Law, except, in the
case of clauses (ii) and (iii), where such conflicts, violations, defaults,
terminations or cancellations would not, individually and in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as set forth on Schedule 5.4(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Governmental Entity is required on the part
of the Company in connection with (i) the execution and delivery of this
Agreement or the Company Documents, the compliance by the Company with any of
the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or the taking by the Company of any other action
contemplated hereby, or (ii) the continuing validity and effectiveness
immediately following the Closing of any Material Contract or material Permit of
the Company, except for (i) compliance with the applicable requirements of the
HSR Act or any other applicable Antitrust Law and (ii) for such other consents,
waivers, approvals, Orders, Permits, authorizations, declarations, filings and
notifications, where the failure of which to be obtained or made would not,
individually and in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.5                                 Title to Purchased Assets.  Except as set
forth on Schedule 5.5, the Company has good and marketable title to, or a valid
leasehold interest in, all of the tangible personal property constituting
Purchased Assets (other than the Company Real Property and Intellectual
Property, representations with respect to which are made in Sections 5.7 and
5.8).  Immediately prior to Closing, the Company will have, and, upon delivery
to Purchaser on the Closing Date of the instruments of transfer contemplated by
Section 4.2, and subject to the terms of the Sale Order

 

26

--------------------------------------------------------------------------------


 

and except as otherwise contemplated in Section 2.6(b), the Company will thereby
transfer to Purchaser, good title to, or, in the case of property leased or
licensed by the Company, a valid leasehold or licensed interest in, all of the
Purchased Assets, free and clear of all Encumbrances, except (a) as set forth on
Schedule 5.5, (b) for the Assumed Liabilities, and (c) for Permitted
Encumbrances.

 

5.6                                 Financial Statements.

 

(a)                                  Schedule 5.6(a) contains a true and
complete copy of (i) the audited balance sheet of the Company as of, and
statement of income and cash flow for the twelve (12) month periods ending,
December 31, 2009 (the “Audited Financial Information”) and (ii) the unaudited
balance sheets of the Company as of, and statements of income and cash flow for
the three (3) month periods ending, March 31, 2010, June 30, 2010 and
September 30, 2010 (collectively, the “Unaudited Financial Information” and
together with the Audited Financial Information, the “Financial Information”). 
Except as noted therein, the Financial Information was prepared in accordance
with GAAP in effect at the time of such preparation applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
to the Audited Financial Information and for the lack of normal year-end
adjustments, notes, and other presentation items in the Unaudited Financial
Information) and fairly presented in all material respects the consolidated
financial position and results of operations of the Company as of each such date
and for the periods covered thereby.

 

(b)                                 For the purposes hereof, the audited balance
sheet of the Company as of December 31, 2009 is referred to as the “Balance
Sheet” and December 31, 2009 is referred to as the “Balance Sheet Date”.

 

(c)                                  Except as reflected or reserved against in
the Balance Sheet or in the notes thereto, there are no Liabilities against,
relating to or affecting the Company or any of its assets and properties, other
than Liabilities incurred in the Ordinary Course of Business that individually
and in the aggregate are not material to the Company.

 

5.7                                 Real Property.

 

(a)                                  Schedule 1.1(g) sets forth an accurate and
complete list and description of the real property and interests in real
property owned in fee by the Company (the “Real Property”).  The Company has fee
simple title to the Real Property, free and clear of all Encumbrances, except
for (i) Permitted Encumbrances, (ii) the Assumed Liabilities and (iii) other
Encumbrances that will be released or discharged at or prior to the Closing. 
The Company has not received any written or oral notices that any condemnation,
eminent domain or similar proceeding affecting all or any material portion of
the Real Property is pending or threatened.  Except as set forth in Schedule 5.7
and other than rights to possession granted to overnight guests at the Property,
the Company has not leased or otherwise granted to any person any leasehold
interest in any Real Property.

 

(b)                                 The Company does not lease any real property
or interests in real property.

 

5.8                                 Intellectual Property.  Schedule 1.1(a) sets
forth the Intellectual Property registered with the United States Patent and
Trademark Office and applications therefor and

 

27

--------------------------------------------------------------------------------


 

Internet domain names (collectively, the “Registered Intellectual Property”)
that are owned by the Company and that shall be transferred to Purchaser
pursuant to the transactions contemplated by this Agreement.  The Company owns
or possesses adequate and enforceable rights to use each item of Registered
Intellectual Property set forth in Schedule 1.1(a), and to the Company’s
Knowledge, no item of such Registered Intellectual Property is being infringed
by any other Person.  To the Knowledge of the Company, the Company has not
entered into any contract, taken any action or failed to take any action that
gives (or would give, with the delivery of notice or passage of time) a third
party any valid claim against any item of Registered Intellectual Property.

 

To the Knowledge of the Company, neither the Company nor its business operations
is infringing any Intellectual Property of any other Person in connection with
the conduct of the Casino Business.

 

5.9                                 Agreements, Contracts and Commitments.

 

(a)                                  All Contracts that are Material Contracts
are listed in Schedule 5.9.

 

(b)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Material Contracts are valid and binding obligations of the Company, enforceable
by the Company in accordance with their respective terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is sought
in equity or at law).

 

(c)                                  Except as set forth in Schedule 5.9,
(i) the Company is not (with or without the lapse of time or the giving of
notice, or both) in default under any of the Material Contracts and (ii) to the
Knowledge of the Company, no other party to any of the Material Contracts is
(with or without the lapse of time or the giving of notice, or both) in default
under any of the Material Contracts.

 

(d)                                 The Company has provided or made available
to Purchaser a true and correct copy of all Material Contracts disclosed on
Schedule 5.9.

 

(e)                                  All Contracts that are Affiliate Agreements
are listed on Schedule 1.1(b).

 

5.10                           Litigation; Orders.  Except as set forth in
Schedule 5.10, (a) there is no Legal Proceeding pending or, to the Knowledge of
the Company, threatened against the Company or any of its properties or assets
(other than the Excluded Assets) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (b) there is no
Order outstanding against the Company that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Company is not
in default under any Order, except for any such default or defaults that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.11                           Environmental Matters.  Except as set forth in
Schedule 5.11, and except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (a) the Company is
in compliance with all applicable Environmental Laws, (b) the Company has

 

28

--------------------------------------------------------------------------------


 

obtained, maintains and complies in all material respects with all permits,
licenses and approvals required under applicable Environmental Laws for its
business and operations, (c) in the past three (3) years the Company has not
received any written notice with respect to the business of, or any property
owned or leased by, the Company from any Governmental Entity or third party
alleging that the Company is not in compliance with any Environmental Law or has
any material liability under any Environmental Law and (d) to the Knowledge of
the Company, the Company has not caused any “release” of a “hazardous
substance,” as such terms are defined under the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended,
on any of the Real Property that requires remediation or investigation under
Environmental Laws.  The representations and warranties in this Section 5.11
constitute the sole representations and warranties of the Company concerning
environmental matters.

 

5.12                           Labor Matters.

 

(a)                                  Except as set forth in Schedule 5.12(a),
(i) there are no Collective Bargaining Agreements or employment agreements to
which the Company is a party or by which the Company is bound, (ii) to the
Knowledge of the Company, there is no labor strike, slowdown, work stoppage or
lockout pending or threatened against the Company which would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect and
(iii) there is no Legal Proceeding related to the Company’s employment practices
pending or, to the Knowledge of the Company, threatened against the Company,
that would be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 5.12(b), to
the Company’s Knowledge, the Company has not taken any action, corporate or
otherwise, that could reasonably be expected to result in an involuntary
termination of employment of a enough Employees (beyond normal turnover) prior
to the Closing Date to give rise to any Liability under the WARN Act.

 

5.13                           Employee Benefits.

 

(a)                                  Schedule 5.13 sets forth an accurate and
complete list of all (i) “employee welfare benefit plans,” within the meaning of
Section 3(1) of ERISA; (ii) “employee pension benefit plans,” within the meaning
of Section 3(2) of ERISA; and (iii) bonus, stock option, stock purchase,
restricted stock, incentive, fringe benefit, profit-sharing, pension or
retirement, deferred compensation, medical, life insurance, disability,
accident, salary continuation, severance, accrued leave, vacation, sick pay,
sick leave, supplemental retirement, unemployment and other material employee
benefit plans, programs, agreements and arrangements (whether or not insured)
maintained by (i) the Company or (ii) an ERISA Affiliate of the Company for the
benefit of employees or former employees of the Company.  The plans, programs,
agreements and arrangements described in the preceding sentence are referred to
herein individually as a “Company Benefit Plan” or, collectively, as the
“Company Benefit Plans.”

 

(b)                                 With respect to each Company Benefit Plan,
the Company has, to the extent applicable, made available to Purchaser a
complete copy of:  (i) each Company Benefit Plan; (ii) the most recent Annual
Return/Report (Form 5500 Series) document and amendments thereto, if any;
(iii) the current summary plan description and any material modifications
thereto,

 

29

--------------------------------------------------------------------------------


 

if any; (iv) the most recent annual financial and/or actuarial report, if any;
and (v) the most recent determination letter from the IRS, if any.

 

(c)                                  No Company Benefit Plan is a “qualified
plan” within the meaning of Section 401(a) of the Code.

 

(d)                                 Except as set forth in Schedule 5.13,
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby could reasonably be expected (either alone or
in conjunction with any other event) result in, cause the accelerated vesting,
funding or delivery of, or increase the amount or value of, any payment or
benefit to any employee, officer or director of the Company.

 

(e)                                  No Company Benefit Plan is subject to
Title IV of ERISA.  No Purchased Assets are subject to any lien under the Code
or ERISA with respect to any “employee benefit plan” as set forth in
Section 3(3) of ERISA that is sponsored or maintained by the Company or any of
its ERISA Affiliates.  No ERISA Affiliate of the Company maintains or otherwise
has any liability with respect to an employee benefit plan that is subject to
Title IV of ERISA.

 

(f)                                    No Company Benefit Plan is an “employee
welfare benefit plan” (as defined in Section 3(1) of ERISA) that provides or
would provide benefits to or on behalf of any current or former employee
following retirement or other termination of employment (other than to the
extent required by Section 4980B of the Code).

 

5.14                           Financial Advisors.  Except as set forth on
Schedule 5.14, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for the Company in connection with the transactions
contemplated by this Agreement and no Person acting on behalf of the Company is
entitled to any fee or commission or like payment from Purchaser in respect
thereof.  The Company shall be liable for any fees paid to any Persons in
connection with any arrangement set forth on Schedule 5.14.

 

5.15                           Permits; Compliance with Laws.  The Company holds
all permits, findings of suitability, licenses, orders and approvals of all
Governmental Entities (including all authorizations under Gaming Laws)
(collectively, “Permits”), necessary to conduct the Casino Business in the
manner in which it is currently conducted, except for such Permits, the failure
of which to hold, would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, each of which is in full force and
effect in all material respects, and, except as set forth on Schedule 5.15, to
the Company’s Knowledge, no event has occurred that permits, or upon the giving
of notice or passage of time or both, would permit revocation, non-renewal,
modification, suspension, limitation or termination of any Permit of the Company
that currently is in effect, the loss of which, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.  Except
as set forth on Schedule 5.15, the Company is in compliance with the terms of
its Permits, except for such failures to comply which would not, individually
and in the aggregate, be reasonably likely to have a Material Adverse Effect. 
To the Company’s knowledge, and except as set forth in Schedule 5.15, the
businesses conducted by the Company are not being conducted in violation of any
applicable Law of any Governmental Entity (including any Gaming Laws or labor
Laws), except for possible violations which, individually and in the aggregate,
do not and would not be reasonably

 

30

--------------------------------------------------------------------------------


 

likely to have a Material Adverse Effect.  Except as set forth on Schedule 5.15,
the Company has not received a notice of any investigation or review by any
Governmental Entity with respect to the Company or the Casino Business that is
pending, and, to the Knowledge of the Company, no investigation or review is
threatened, nor has any Governmental Entity indicated any intention to conduct
the same, other than those the outcome of which would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

 

5.16                           Taxes.

 

(a)                                  The Company is a partnership for federal
income tax purposes.

 

(b)                                 (i) With respect to the Company and its
assets and Liabilities, all Tax Returns required to be filed during the five
(5) year period preceding the Closing Date were or will be timely filed and all
such Tax Returns are true, complete and correct in all material respects; and
(ii) all Taxes required by Law to be paid have been timely paid.

 

(c)                                  There is no action, suit, proceeding,
investigation, audit, written claim or assessment pending or, to the Knowledge
of the Company, proposed with respect to Taxes of the Company or its assets and
Liabilities, and the Company has not received any written notice from any taxing
authority or Governmental Entity that it intends to conduct an audit or
investigation.

 

(d)                                 There are no waivers or extensions of, or
agreements that have the effect of waiving or extending, any applicable statute
of limitations for the assessment or collection of Taxes with respect to any Tax
Return regarding the Company or its assets and Liabilities that remain in
effect.

 

(e)                                  The Company has complied in all material
respects with all Laws relating to the payment and withholding of any and all
Taxes and all such withholding Taxes have been or shall be duly and timely paid
to the proper taxing authority or Governmental Entity.

 

5.17                           Bankruptcy Notices.  Subject to the entry of the
Sale Order and any order approving the assumption and assignment of the Assumed
Agreements, the Company will make commercially reasonable efforts to comply with
all requirements of the Bankruptcy Code and Federal Rules of Bankruptcy
Procedure in connection with obtaining approval of the sale of the Purchased
Assets (including the assumption and assignment to Purchaser of any Assumed
Agreements) to Purchaser pursuant to this Agreement.

 

5.18                           Sufficiency of Assets.  The Purchased Assets,
together with the services contemplated under the Transition Services Agreement
and the rights under the License Agreement, are sufficient for Purchaser to
conduct the Casino Business in all material respects from and after the Closing
Date without interruption and in the Ordinary Course of Business as it has been
conducted by the Company.

 

5.19                           No Other Representations or Warranties;
Schedules.  (a) Except for the representations and warranties contained in this
Article V (as modified by the Schedules hereto), neither the Company nor any
other Person makes any other express or implied representation or warranty with
respect to the Company, the Casino Business, the Purchased Assets (including the
value, condition or use of any Purchased Asset), the Assumed Liabilities or the
transactions

 

31

--------------------------------------------------------------------------------


 

contemplated by this Agreement, and the Company disclaim any other
representations or warranties, whether made by the Company, any Affiliate of the
Company or any of their respective officers, directors, employees, agents or
representatives.  Except for the representations and warranties contained in
this Article V (as modified by the Schedules hereto), the Company (i) expressly
disclaims and negates any representation or warranty, expressed or implied, at
common law, by statute or otherwise, relating to the condition of the Purchased
Assets (including any implied or expressed warranty of merchantability or
fitness for a particular purpose, or of the probable success or profitability of
the ownership, use or operation of the Purchased Assets by Purchaser after the
Closing), and (ii) disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing) to Purchaser or its Affiliates
or representatives (including any opinion, information, projection or advice
that may have been or may be provided to Purchaser by any director, officer,
employee, agent, consultant or representative of the Company or any of its
Affiliates).  The Company makes no representations or warranties to Purchaser
regarding the probable success or future profitability of the Casino Business. 
The disclosure of any matter or item in any Schedule hereto shall not be deemed
in and of itself to constitute an acknowledgment that any such matter is
required to be disclosed or is material or that such matter would result in a
Material Adverse Effect.

 

(b)                                 In connection with Purchaser’s review of the
Company and the Purchased Assets, Purchaser has received or may receive from the
Company certain projections, forward-looking statements and other forecasts and
certain business plan information.  Purchaser acknowledges that (i) there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, (ii) Purchaser is familiar with such uncertainties,
(iii) Purchaser is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans), and (iv) Purchaser
shall have no claim against the Company with respect thereto.  Accordingly,
Purchaser acknowledges that the Company makes no representation or warranty with
respect to such estimates, projections, forecasts or plans (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts or plans).

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.1                                 Purchaser’s Representations and Warranties. 
Purchaser represents and warrants to the Company that the statements contained
in this Article VI are correct and complete as of the date of this Agreement and
as of the Closing Date, except as expressly set forth in (i) this Article VI and
(ii) the disclosure schedules delivered by Purchaser to the Company on the date
hereof (the “Purchaser Schedules”).  The information disclosed in any numbered
part shall be deemed to relate to and to qualify only the particular
representation or warranty set forth in the corresponding numbered section in
this Agreement; provided, however, any matter disclosed in a Purchaser Schedule
by Purchaser shall be deemed to constitute disclosure against any other
representation and warranty of Purchaser to the extent it is readily apparent on
the face of such disclosure that the matter disclosed is relevant to such other
representation and warranty of Purchaser.

 

32

--------------------------------------------------------------------------------


 

6.2                                 Organization and Good Standing; Ownership.

 

(a)                                  Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.

 

(b)                                 Purchaser is either directly or indirectly
owned by Station Casinos LLC.

 

6.3                                 Authorization of Agreement; No Vote
Required.  Purchaser has full power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Purchaser in connection with
the consummation of the transactions contemplated by this Agreement (the
“Purchaser Documents”), to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  This Agreement
has been, and each Purchaser Document will be at or prior to the Closing, duly
authorized by all requisite limited liability company action and executed and
delivered by Purchaser, and (assuming the due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and each Purchaser Document when so executed and delivered will constitute, the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Except as may have already been obtained, no
vote of the Board of Directors for similar governing body), equity holders or
investment committee of Purchaser or any of its Affiliates is required by law,
applicable organizational documents or otherwise in order for Purchaser to duly
consummate the transactions contemplated by this Agreement.

 

6.4                                 No Knowledge of Misrepresentations or
Omissions.  As of the date of this Agreement, neither Purchaser nor any of the
Purchaser Knowledge Persons has any actual knowledge (i) that any representation
or warranty of the Company contained in this Agreement or any Ancillary
Agreement is not true and correct in all material respects or (ii) of any
material errors in, or material omissions from the Schedules.  Each of the
Purchaser Knowledge Persons shall be presumed to have reviewed and understood
such representations, warranties and Schedules.

 

6.5                                 Conflicts; Consents of Third Parties.

 

(a)                                  None of the execution and delivery by
Purchaser of this Agreement or the Purchaser Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Purchaser with any
of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of formation and operating agreement of
Purchaser, (ii) any contract or Permit to which Purchaser is a party or by which
Purchaser or its properties or assets is bound or subject to or (iii) any
applicable Law, other than, in the case of clauses (ii) and (iii), such
conflicts, violations, defaults, terminations or

 

33

--------------------------------------------------------------------------------


 

cancellations as would not reasonably be expected to have an adverse effect on
the ability of Purchaser to perform its obligations under this Agreement or the
Purchaser Documents or to consummate the transactions contemplated hereby or
thereby.

 

(b)                                 Except as set forth on Schedule 6.5(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Entity is required
on the part of Purchaser in connection with the execution and delivery of this
Agreement or the Purchaser Documents, the compliance by Purchaser with any of
the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or the taking by Purchaser of any other action contemplated
hereby, or for Purchaser to conduct the Casino Business, except for compliance
with the applicable requirements of the HSR Act or any other applicable
Antitrust Law, and except to the extent the same would not reasonably be
expected to have an adverse effect on the ability of Purchaser to perform its
obligations under this Agreement or the Purchaser Documents or to consummate the
transactions contemplated hereby or thereby.

 

6.6                                 Litigation.  There are no Legal Proceedings
pending or, to the knowledge of Purchaser, threatened against Purchaser, or to
which Purchaser is otherwise a party before any Governmental Entity, which, if
adversely determined, would reasonably be expected to have an adverse effect on
the ability of Purchaser to perform its obligations under this Agreement or the
Purchaser Documents or to consummate the transactions hereby or thereby. 
Purchaser is not subject to any Order of any Governmental Entity except to the
extent the same would not reasonably be expected to have an adverse effect on
the ability of Purchaser to perform its obligations under this Agreement or the
Purchaser Documents or to consummate the transactions contemplated hereby or
thereby.

 

6.7                                 Financial Advisors.  No Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Purchaser
in connection with the transactions contemplated by this Agreement and no Person
acting on behalf of Purchaser is entitled to any fee or commission or like
payment from the Company in respect thereof.

 

6.8                                 Financial Capability; Financing Commitments.

 

(a)                                  Purchaser (i) has, and at Closing shall
have, sufficient financial resources, taking into account the Financing
Commitments, available to pay the Purchase Price and any expenses incurred by
Purchaser in connection with the transactions contemplated by this Agreement,
and (ii) has, and at Closing shall have, the resources and capabilities
(financial or otherwise) to perform its obligations hereunder.

 

(b)                                 Purchaser’s financial resources include
written commitments for equity and debt financing (the “Financing Commitments”)
for the financing (which financing may include or be comprised exclusively of,
without limitation, debt or equity financing to be provided by third parties,
the “Financing”) reasonably necessary to consummate the transactions
contemplated hereby.  Purchaser has provided true, accurate and complete copies
of such Financing Commitments to the Company.  Neither Purchaser nor any of its
Affiliates has made any material misrepresentation in connection with obtaining
such Financing Commitments.  None of the Financing Commitments has been amended,
modified or terminated prior to the date

 

34

--------------------------------------------------------------------------------


 

of this Agreement, and the respective commitments contained in the Financing
Commitments have not been modified, withdrawn or rescinded in any respect.  As
of the date hereof, the Financing Commitments, if in the form of Contracts, are
in full force and effect and no event has occurred which, with or without
notice, lapse of time (other than the expiration of the term thereof) or both,
would constitute a default on the part of Purchaser or any of its Affiliates
under any of the Financing Commitments.

 

(c)                                  The Deposit Commitment Letter is valid,
binding and enforceable, and the parties thereto have been duly authorized to
perform their obligations thereunder, except, to the extent necessary or
appropriate, by Order of the Bankruptcy Court.

 

6.9                                 Licensability of Purchaser and Principals. 
Schedule 6.9 sets forth a list of each Affiliate of Purchaser that will be
required to be licensed, found suitable or qualified under all applicable Gaming
Laws in order to own or operate the Casino Business.  Neither Purchaser nor any
of its current representatives or Affiliates has been denied, or had revoked, a
gaming license by a Governmental Entity or Gaming Authority.  Purchaser and each
of its applicable representatives and its Affiliates are in good standing and
are licensed, suitable and qualified under all applicable Gaming Laws in each of
the jurisdictions in which Purchaser or any of its Affiliates owns or operates
gaming facilities.  There are no facts, which if known to any Gaming Authority,
would (a) be reasonably likely to result in the delay, denial, revocation,
limitation or suspension of a gaming license currently held, or which may be
sought pursuant to, or in connection with the transactions contemplated by, this
Agreement, by Purchaser or any of its Affiliates or (b) be reasonably likely to
result in a negative outcome in connection with any finding of suitability or
similar qualification proceedings currently pending, or under any future
suitability or similar qualification proceedings necessary for the consummation
of this Agreement or any transaction contemplated hereby, including with respect
to Purchaser or any of its Affiliates or any of their respective officers,
directors, key employees or Persons performing management functions similar to
an officer, partner or limited partner under any Gaming Laws.

 

6.10                           Compliance with Gaming Laws.

 

(a)                                  Neither Purchaser nor any of its Affiliates
has received written notice of any material investigation or review by any
Governmental Entity under any Gaming Law with respect to Purchaser or any of its
Affiliates that is unresolved, and, to the knowledge of Purchaser, no such
investigation or review is threatened, nor has any Governmental Entity indicated
any intention to conduct the same.

 

(b)                                 To the knowledge of Purchaser, there are no
facts, which if known to the Gaming Authorities, will or would reasonably be
expected to result in the revocation, limitation or suspension of an existing
material license, finding of suitability or similar qualification, registration,
permit or approval of Purchaser or any of its Affiliates, or any of their
respective officers, directors, key employees or Persons performing management
functions similar to an officer, partner or limited partner under any Gaming
Laws or a denial of an application for the any such Gaming Approval.  None of
Purchaser, its Affiliates or any officer, director, key employee or Person
performing any management functions similar to an officer or partner of
Purchaser or its Affiliates, has suffered a suspension or revocation of any
license held under any applicable Gaming Laws or a denial of an application for
the same.

 

35

--------------------------------------------------------------------------------


 

6.11                           Purchased Assets “AS IS”; Purchaser’s
Acknowledgment and Investigation.  Notwithstanding anything contained in this
Agreement to the contrary, Purchaser acknowledges and agrees that the Company is
not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by the Company in Article V (as modified by the
Schedules thereto), and Purchaser acknowledges and agrees that, except for the
representations and warranties contained therein, the Purchased Assets and the
Casino Business will, should the Closing occur, be transferred on a “WHERE IS”
and, as to condition, “AS IS” basis.  Purchaser agrees, warrants, and represents
that, except as set forth in the representations and warranties of the Company
contained in Article V of this Agreement, Purchaser has relied, and shall rely,
solely upon Purchaser’s own investigation of all such matters, and that
Purchaser assumes all risks with respect thereto.  EXCEPT AS SET FORTH IN THIS
AGREEMENT, THE COMPANY MAKES NO EXPRESS WARRANTY, NO WARRANTY OF
MERCHANTABILITY, NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, NOR ANY
IMPLIED OR STATUTORY WARRANTY WHATSOEVER WITH RESPECT TO ANY REAL OR PERSONAL
PROPERTY OR ANY FIXTURES OR THE PURCHASED ASSETS.  Any claims Purchaser may have
for breach of representation or warranty shall be based solely on the
representations and warranties of the Company set forth in Article V (as
qualified by the Schedules thereto).  Purchaser further represents that neither
the Company nor any of its Affiliates nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company, the Casino Business, the
Purchased Assets, the Assumed Liabilities or the transactions contemplated by
this Agreement not expressly set forth in this Agreement, and neither the
Company nor any of its Affiliates or any other Person will have or be subject to
any liability to Purchaser or any other Person resulting from the distribution
to Purchaser or its representatives or Purchaser’s use of, any such information,
including any confidential memoranda distributed on behalf of the Company
relating to the Casino Business or other publications or data room information
provided to Purchaser or its representatives, or any other document or
information in any form provided to Purchaser or its representatives in
connection with the sale of the Casino Business and the transactions
contemplated hereby.  Purchaser represents that it is a sophisticated entity
that was advised by knowledgeable counsel and other advisors and hereby
acknowledges that has conducted its own independent investigation of the Casino
Business, the Purchased Assets and the Assumed Liabilities.  In making its
determination to proceed with the transactions contemplated by this Agreement,
Purchaser has relied solely on the results of its own independent investigation
and the express representations and warranties of the Company in this Agreement
and the Schedules.  Purchaser has been furnished with and has had access to all
such information concerning the Company and its respective assets, properties
and liabilities as Purchaser considers relevant in connection with its
determination to enter into this Agreement and to consummate the transactions
contemplated hereby.  Without limiting the foregoing in any respect, Purchaser
acknowledges that the Purchase Price has been negotiated based on Purchaser’s
express agreement that there would be no contingencies (financial or otherwise)
to Closing other than the conditions set forth in Article X.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VII
BANKRUPTCY COURT MATTERS

 

7.1                                 Actions of the Company.

 

(a)                                  The Company acknowledges that Purchaser and
its affiliates have devoted and will devote substantial time and have incurred
and will incur significant out-of-pocket expenses in connection with this
Agreement and the transactions contemplated thereby.  To induce Purchaser to
incur such time and expenses, the Company hereby agrees that from and after the
date of signing of this Agreement by the Company and Purchaser and until the
Closing Date, except as contemplated by this Agreement, the Company will not,
and will not permit its Affiliates, directors, officers, employees, advisors or
agents (A) initiate, solicit, negotiate or accept any inquiries, proposals or
offers (whether initiated by them or otherwise) with respect to (i) the
acquisition of any shares of capital stock or any other voting securities or
debt securities of the Company or any interests therein, (ii) the acquisition of
all or a material portion of the assets and properties of the Company or
interests therein, (iii) the merger, consolidation or combination of the
Company, (iv) the financing or refinancing of the Company, (v) the liquidation,
dissolution or reorganization of the Company or (vi) the acquisition, directly
or indirectly, by the Company of capital stock or assets and properties of any
other Person (any of the foregoing clauses (i) through (vi), a “Potential
Transaction”), or (B) enter into any contract, agreement or arrangement with any
Person, concerning or relating to a Potential Transaction.

 

(b)                                 The Company acknowledges that this Agreement
is the culmination of an extensive process undertaken by the Company to identify
and negotiate a transaction with a bidder who was prepared to pay the highest
and/or best purchase price for the Purchased Assets while assuming or otherwise
satisfying the Assumed Liabilities to maximize the value of those assets.

 

(c)                                  The Company shall use its reasonable best
efforts to have the Bankruptcy Court enter the Sale Order.  Furthermore, the
Company shall use its reasonable best efforts to obtain any other approvals or
consents from the Bankruptcy Court that may be reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, the Company’s Transaction Committee may discuss unsolicited
inquiries, proposals and offers for Potential Transactions, and if necessary may
apply to the Bankruptcy Court for authority to negotiate and present to the
Bankruptcy Court such Potential Transactions, provided that in each case the
Company’s Transaction Committee reasonably believes in good faith that such
action (i) would result in a transaction more favorable to the Company’s
stakeholders from a financial point of view and (ii) based on the advice of its
legal advisors, is required in order to comply with its fiduciary duties under
law.

 

7.2                                 Purchaser Actions.  Purchaser agrees that it
will promptly take any and all such actions as are reasonably requested by the
Company from time to time to assist in obtaining the Sale Order, including
furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of providing necessary
assurances of

 

37

--------------------------------------------------------------------------------


 

performance by Purchaser under this Agreement and demonstrating that Purchaser
is a “good faith” purchaser under Section 363(m) of the Bankruptcy Code.

 

7.3                                 Adequate Assurances.  With respect to each
Assumed Agreement, Purchaser shall use commercially reasonably efforts to
provide adequate assurance of the future performance of such Assumed Agreement
by Purchaser.

 

7.4                                 Sale Order.  The Sale Order shall be
acceptable to Purchaser in form and substance and, among other provisions
required by Purchaser, shall:

 

(a)                                  approve this Agreement and the transactions
contemplated hereby in all respects;

 

(b)                                 find that, as of the Closing Date, the
transactions contemplated by this Agreement effect a legal, valid, enforceable
and effective sale and transfer of the Purchased Assets required to be sold to
Purchaser on the Closing Date and shall vest Purchaser with valid title to the
Purchased Assets, and valid, record, marketable and insurable title to the Land
free and clear of all Encumbrances except (a) as set forth on Schedule 5.5,
(b) for the Assumed Liabilities, and (c) for Permitted Encumbrances;

 

(c)                                  find that the total consideration provided
by Purchaser for the Purchased Assets is the highest and best offer received by
the Company, is a fair and reasonable price for the Purchased Assets, and the
Purchase Price constitutes reasonably equivalent value, fair consideration and
fair value under applicable state and federal law;

 

(d)                                 find that the transactions contemplated by
this Agreement are in the best interests of the Company and its estate, are
undertaken by Purchaser and the Company at arm’s length and in good faith, such
parties are entitled to the protections of Section 363(m) of the Bankruptcy
Code, satisfy the provisions of Section 363(f) of the Bankruptcy Code, and that
Purchaser is not an “insider” of the Company, as that term is defined in section
101(31) of the Bankruptcy Code, and is a good faith purchaser of the Purchased
Assets pursuant to Section 363(m) of the Bankruptcy Code;

 

(e)                                  approve any other agreement to the extent
provided by this Agreement;

 

(f)                                    find that the Company gave good and
sufficient notice of the assumption and assignment of the Assumed Agreements and
all Assumed Agreements shall be assumed by the Company and assigned to Purchaser
pursuant to Section 365 of the Bankruptcy Code;

 

(g)                                 provide that transactions contemplated by
this Agreement do not constitute a fraudulent transfer under the Bankruptcy Code
or any similar law of the United States, and state, territory possession
thereof, or the District of Columbia, and that the Purchaser will not have any
successor or transferee liability for liabilities of the Company (whether under
federal or state law or otherwise) as a result of the sale of the Purchased
Assets;

 

(h)                                 authorize and direct the Company to
consummate the transactions contemplated hereby;

 

38

--------------------------------------------------------------------------------


 

(i)                                     enjoin any person or entity with notice
thereof from interfering with Purchaser’s use and enjoyment of the Purchased
Assets; and

 

(j)                                     provide that any and all valid liens and
other interests in the Purchased Assets other than (i) as set forth on
Schedule 5.5, (ii)  the Assumed Liabilities, and (iii) for Permitted
Encumbrances, shall attach to the proceeds of the sale of the Purchased Assets
to Purchaser.

 

7.5                                 Support of Sale Order.  The Company and
Purchaser shall not, without the prior written consent of the other party, file,
join in, or otherwise support in any manner whatsoever any motion or other
pleading relating to the sale of the Purchased Assets hereunder, other than in
support of this Agreement.  In the event the entry of the Sale Order shall be
appealed, the Company and Purchaser shall use their respective reasonable best
efforts to defend against such appeal.

 

7.6                                 Assignment of Contracts.

 

(a)                                  The Company and Purchaser shall use
commercially reasonable efforts to have included in the Sale Order an
authorization for the Company to assume and assign or otherwise transfer to
Purchaser all Assumed Agreements.  Without limiting the foregoing, the Company
shall use commercially reasonable efforts to ensure that the Sale Order provides
that:  (i) all right, title, and interest of the Company under each of the
applicable Assumed Agreements shall, upon Closing, be transferred and assigned
to and fully and irrevocably vest in Purchaser; (ii) each Assumed Agreement is
in full force and effect; (iii) the Company may assume each Assumed Agreement
and may assume each Assumed Agreement that is an executory contract or an
unexpired lease pursuant to Section 365 of the Bankruptcy Code; (iv) the Company
may assign each Assumed Agreement to Purchaser, pursuant to Section 365 of the
Bankruptcy Code or otherwise, free and clear of all Encumbrances (other than
Permitted Encumbrances) and any provisions in any such Assumed Agreement that
purport to prohibit or condition the assignment of such contract or lease
constitute unenforceable anti-assignment provisions that are void and of no
force or effect; (v) all other requirements and conditions of Section 365 of the
Bankruptcy Code for the assumption by the Company and assignment to Purchaser of
each Assumed Agreement that is an executory contract or an unexpired lease have
been satisfied; (vi) upon Closing, in accordance with Section 365 of the
Bankruptcy Code with respect to Assumed Agreements that are executory contracts
or unexpired leases, Purchaser shall be fully and irrevocably vested in all
right, title, and interest in each Assumed Agreement and that following the
Closing, each such contract or lease shall remain in full force and effect;
(vii) the assignment of each Assumed Agreement to Purchaser is in good faith
under Sections 363(b) and 363(m) of the Bankruptcy Code; and (viii) the Company
gave due and proper notice of such assumption and assignment to each
counterparty to an Assumed Agreement.

 

(b)                                 At Closing, pursuant to Section 363 of the
Bankruptcy Code (and Section 365 with respect to Assumed Agreements that are
executory contracts or unexpired leases), the Company shall assume, assign and
sell to Purchaser and Purchaser shall assume and purchase from the Company, the
Assumed Agreements.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VIII

PRE-CLOSING COVENANTS AND AGREEMENTS

 

8.1                                 Access to Information.  The Company agrees
that, prior to the Closing Date, Purchaser and its officers, employees and
representatives (including its legal advisors and accountants), shall have
reasonable access to the properties, businesses and operations of the Casino
Business, the Purchased Assets and the Assumed Liabilities.  Access to the
properties shall be conducted during regular business hours, upon reasonable
advance notice, under reasonable circumstances and subject to the supervision of
the Company (including a Company escort, if the Company so determines).  The
Company shall cause the officers, employees, consultants, agents, accountants,
attorneys and other representatives of the Company to cooperate with Purchaser
and Purchaser’s representatives, and Purchaser and its representatives shall
cooperate with the Company and its representatives and shall not disrupt the
Casino Business.  Notwithstanding the foregoing, Purchaser will not contact any
employee, customer or supplier of the Company or the Casino Business with
respect to this Agreement without the prior written consent of the Company. 
Purchaser agrees to repair at its sole cost any damage to the Real Property or
any of the Purchased Assets or the Excluded Assets caused by Purchaser’s or its
Affiliates’ examination.  The Company shall consult with Purchaser reasonably in
advance of the filing of, and give Purchaser reasonable opportunity to comment
on, all pleadings, motions, notices, statements, schedules, applications,
reports and other papers filed (i) by the Company in the Bankruptcy Case and
(ii) in any other judicial or administrative proceeding by or relating to the
Company as Purchaser may reasonably request.

 

8.2                                 Conduct of the Business Pending the Closing.

 

(a)                                  Prior to the Closing, subject to any
obligations as debtor and debtor in possession under the Bankruptcy Code
(including the prosecution of the Bankruptcy Case) and except (i) as required by
applicable Law, (ii) as otherwise expressly contemplated by this Agreement, or
(iii)  with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, delayed or conditioned), the Company shall:

 

(i)                                     conduct the Casino Business only in the
Ordinary Course of Business;

 

(ii)                                  use its commercially reasonable efforts to
(A) preserve its present business operations, organization (including, without
limitation, management and the sales force) and goodwill of the Company and
(B) preserve the present relationships with Persons having business dealings
with the Company (including without limitation customers and suppliers);

 

(iii)                               maintain (A) all of the assets and
properties of the Company in their current condition, ordinary wear and tear
excepted and (B) insurance upon all of the assets and properties of the Company
in such amounts and of such kinds comparable to that in effect on the date of
this Agreement;

 

(iv)                              (A) maintain the books, accounts and records
of the Company and its in the Ordinary Course of Business, (B) continue to
collect accounts receivable and

 

40

--------------------------------------------------------------------------------


 

pay accounts payable utilizing normal procedures and without discounting or
accelerating payment of such accounts, and (C) comply with all contractual and
other obligations applicable to the operation of the Company;

 

(v)                                 comply in all material respects with
applicable Laws, including, without limitation, Gaming Laws; and

 

(vi)                              not take any action which would materially and
adversely affect the ability of the parties to consummate the transactions
contemplated by this Agreement.

 

(b)                                 Except as otherwise expressly contemplated
by this Agreement or with the prior written consent of Purchaser, the Company
shall not:

 

(i)                                     (A) materially increase the annual level
of compensation of any employee of the Company, (B) increase the annual level of
compensation payable or to become payable by the Company to any of its executive
officers, (C) grant any unusual or extraordinary bonus, benefit or other direct
or indirect compensation to any employee, director or consultant, (D) increase
the coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of the directors, officers, employees, agents or
representatives of the Company or otherwise modify or amend or terminate any
such plan or arrangement or (E) enter into any employment, deferred
compensation, severance, consulting, non-competition or similar agreement (or
amend any such agreement) to which the Company is a party or involving a
director, officer or employee of the Company in his or her capacity as a
director, officer or employee of the Company;

 

(ii)                                  make any loan or advance to any Person or
incur or assume any Indebtedness, other than casino credit lines to customers of
the Casino Business in the Ordinary Course of Business;

 

(iii)                               make or rescind any election relating to
Taxes, settle or compromise any claim, action, suit, litigation, proceeding,
arbitration, investigation, audit or controversy relating to Taxes, or except as
may be required by applicable Law or GAAP, make any material change to any of
its methods of accounting or methods of reporting income or deductions for Tax
or accounting practice or policy from those employed in the preparation of its
most recent Tax Returns;

 

(iv)                              subject to any lien or otherwise encumber or
permit, allow or suffer to be encumbered, any material portion of the properties
or assets (whether tangible or intangible) of the Company;

 

(v)                                 enter into or agree to enter into any merger
or consolidation with, any corporation or other entity, and not engage in any
new business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;

 

41

--------------------------------------------------------------------------------


 

(vi)                              cancel or compromise any material debt or
claim or waive or release any material right of the Company;

 

(vii)                           enter into, modify or terminate any labor or
collective bargaining agreement or, through negotiation or otherwise, make any
commitment or incur any liability to any labor organization;

 

(viii)                        enter into any transaction or enter into, modify
or renew any Contract which by reason of its size or otherwise is not in the
Ordinary Course of Business;

 

(ix)                                enter into any Contract, understanding or
commitment that restrains, restricts, limits or impedes the ability of the
Casino Business, or the ability of Purchaser, to compete with or conduct any
business or line of business in any geographic area;

 

(x)                                   terminate, amend, restate, supplement or
waive any rights under any (A) Material Contract, Real Property
lease, Intellectual Property licenses or (B) Permit;

 

(xi)                                amend the organizational documents of the
Company; or

 

(xii)                             agree to do anything prohibited by this
Section 8.2 or anything which would make any of the representations and
warranties of the Company in this Agreement untrue or incorrect in any material
respect.

 

8.3                                 Certain Financing Matters.  (a)  Purchaser
will use its commercially reasonable efforts to take, or cause to be taken, all
actions necessary or advisable to satisfy on a timely basis all conditions
applicable to the Financing that are within its control and, upon satisfaction
of such conditions, to obtain the Financing, including using its commercially
reasonable efforts to (x) satisfy on a timely basis all terms, covenants and
conditions set forth in the Financing Commitments; (y) enter into definitive
agreements with respect thereto on the terms and conditions contemplated by the
Financing Commitments; and (z) consummate the Financing on the terms and
conditions set forth in the Financing Commitments at or prior to Closing. 
Purchaser shall keep the Company informed on a reasonably current basis of the
status of its efforts to arrange the Financing.  If any Financing Commitments
shall be terminated or cease to be available for any reason, or if any notice of
termination shall be given thereunder, Purchaser will use its commercially
reasonable efforts to secure alternative financing upon terms that are not less
favorable to Purchaser than those set forth in the Financing Commitments as in
effect on the date of this Agreement (any such alternative financing
arrangement, the “Alternative Financing”). References to the Financing in this
Section 8.3 shall include any Alternative Financing (and the new financing
commitment related thereto) entered into in accordance with this Section 8.3.

 

(b)  In order to assist with obtaining the Financing, the Company shall provide
such assistance and cooperation as Purchaser and its Affiliates may reasonably
request, including, but not limited to, commercially reasonable cooperation in
the preparation of any offering memorandum or similar document, cooperating with
initial purchasers, lenders, placements

 

42

--------------------------------------------------------------------------------


 

agents or arrangers, making senior management of the Company reasonably
available for customary “roadshow” and lender presentations and cooperation with
prospective lenders in performing their due diligence, entering into customary
agreements with underwriters, initial purchasers or placement agents, performing
environmental assessments, and entering into pledge and security documents,
other definitive financing documents or other requested certificates or
documents, including a customary certificate of the chief financial officer of
the Company with respect to solvency matters, comfort letters of accountants,
legal opinions and real estate title documentation.

 

(c)  The debt financing sources under the Financing Commitments (and their
respective Affiliates and their and their respective Affiliates’ officers,
directors, employees, shareholders, representatives and agents) (collectively,
the “Debt Financing Sources”) shall not have any Liability to the Company under
this Agreement or any transaction contemplated hereby.

 

8.4                                 Regulatory Approvals.

 

(a)                                  Purchaser and the Company shall cooperate
with each other and use commercially reasonable efforts to (and, with respect to
the Gaming Laws shall use commercially reasonable efforts to cause their
respective directors and officers to) promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all Gaming Approvals, and to comply (and, with
respect to the Gaming Laws, to cause their respective directors and officers to
comply) with the terms and conditions of all such Gaming Approvals.  Purchaser
and its Affiliates, directors and officers shall (i) promptly following the
commencement of the Bankruptcy Case, file all required initial applications and
documents in connection with obtaining the Gaming Approvals under the Gaming
Laws, (ii) as soon as reasonably practicable after the date hereof file all
required initial applications and documents in connection with all Governmental
Approvals other than those required under clause (i), and (iii) diligently and
promptly respond thereafter to additional requests and comments therewith and
pursue all such Governmental Approvals as promptly as possible.  The Parties
acknowledge that this Agreement and the transactions contemplated hereby are
subject to the review and approval of the Gaming Authorities.  Each of the
Company and Purchaser shall have the right to reasonably consult with the other
on, in each case subject to applicable Laws relating to the exchange of
information (including Gaming Laws), all the information relating to the other
Person and any of its Affiliates that appears in any filing made with, or
written materials submitted to, any third Person or Gaming Authority in
connection with the transactions contemplated by this Agreement.  Without
limiting the foregoing, each of the Company and Purchaser (the “Notifying
Party”) shall notify the other Party promptly of the receipt of comments or
requests from any Gaming Authority relating to the Gaming Approvals and shall
supply the other Party with copies of all correspondence between the Notifying
Party or any of its representatives and the Gaming Authority with respect to the
Gaming Approvals; provided, however, that neither the Company nor Purchaser
shall be required to supply the other Party with copies of communications
relating to the personal applications of individual applicants (except for
evidence of filing) or with any documents that are the subject of a
confidentiality agreement barring the same; provided further that each of the
Company and Purchaser shall promptly notify the other Party upon receiving any
communication from the Gaming Authority that causes such Party to reasonably
believe that there is a reasonable

 

43

--------------------------------------------------------------------------------


 

likelihood that such Gaming Approval from such Gaming Authority will not be
obtained or that the receipt of any such Gaming Approval will be materially
delayed.

 

(b)                                 Prior to Closing, each of the Company and
Purchaser shall use its commercially reasonable efforts to (i) obtain all other
Permits of all Governmental Entities and all other Persons required to be
obtained by Purchaser to effect the transactions contemplated by this Agreement
and (ii) take, or cause to be taken, all action, and to do, or cause to be done,
all things necessary or proper, consistent with applicable Law, to consummate
and make effective in an expeditious manner the transactions contemplated
hereby.

 

(c)                                  If necessary, Purchaser and the Company
shall (i) make or cause to be made all filings required of each of them or any
of their respective subsidiaries or Affiliates under the HSR Act or other
Antitrust Laws with respect to the transactions contemplated hereby as promptly
as practicable, (ii) comply at the earliest practicable date with any request
under the HSR Act or other Antitrust Laws for additional information, documents
or other materials received by each of them from the Federal Trade Commission
(the “FTC”), the Antitrust Division of the United States Department of Justice
(the “Antitrust Division”), in respect of such filings or such transactions,
(iii) seek early termination of filings under the HSR Act, and (iv) cooperate
with each other in connection with any such filing and in connection with
resolving any investigation or other inquiry of any of the FTC, the Antitrust
Division, or other Governmental Entity under any Antitrust Laws with respect to
any such filing or any such transaction.  Purchaser and the Company shall each
be responsible for paying one-half of the filing fees required to be paid by
under the HSR Act and other Antitrust Laws in connection with such filings. 
Each such Party shall use commercially reasonable efforts to furnish to each
other all information required for any application or other filing to be made
pursuant to any applicable Law in connection with the transactions contemplated
by this Agreement.  Each such Party shall promptly inform the other Parties of
any material oral communication with any Governmental Entity regarding any such
filings or any such transactions.  No Party hereto shall independently
participate in any formal meeting with any Governmental Entity in respect of any
such filings, investigation or other inquiry without giving the other Party
prior notice of the meeting and, to the extent permitted by such Governmental
Entity, the opportunity to attend and/or participate.  Subject to applicable
Law, the Parties will consult and cooperate with one another in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any Party relating to
proceedings under the HSR Act or other Antitrust Laws.  The Company and
Purchaser may, as each deems advisable and necessary, reasonably designate any
competitively sensitive material provided to the other under this Section 8.4 as
“outside counsel only.”  Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient and will not
be disclosed by such outside counsel to employees, officers or directors of the
recipient, unless express written permission is obtained in advance from the
source of the materials (the Company or Purchaser, as the case may be).

 

(d)                                 Each of Purchaser and the Company shall use
its commercially reasonable efforts to resolve such objections, if any, as may
be asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement under the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other United States federal or state or foreign statutes, rules,
regulations, orders, decrees,

 

44

--------------------------------------------------------------------------------


 

administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”).  In
connection therewith, if any Legal Proceeding is instituted (or threatened in
writing to be instituted) challenging that any transaction contemplated by this
Agreement is in violation of any Antitrust Law, each of Purchaser and the
Company shall cooperate and use its commercially reasonable efforts to contest
and resist any such Legal Proceeding, and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts consummation of the transactions contemplated by this Agreement,
including by pursuing all reasonably available avenues of administrative and
judicial appeal and all reasonably available legislative action, unless either
Purchaser or the Company reasonably decides that litigation is not in its best
interests.  Each of Purchaser and the Company shall use its commercially
reasonable efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as possible after the execution of this
Agreement.  Notwithstanding any other provision herein, in no event will
Purchaser or any of its Affiliates be required hereunder or otherwise (i) to
agree to any hold-separate, divestiture or other order, decree or restriction on
the Casino Business or any other business of Purchaser or its Affiliates, the
conduct thereof or future transactions or (ii) to pay any amount or agree to any
action to obtain any consent or approval required or contemplated hereby.

 

8.5                                 Further Assurances.  Each of the Company and
Purchaser shall use its commercially reasonable efforts to (a) take all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement and (b) cause the fulfillment at the earliest practicable date of all
of the conditions to their respective obligations to consummate the transactions
contemplated by this Agreement; and, in connection with the foregoing, respond
to inquiries from the other Party regarding the status of such actions or
conditions.

 

8.6                                 Confidentiality.  Purchaser acknowledges
that the Confidential Information (as defined in the Confidentiality Agreement)
provided to it and its Agents (as defined in the Confidentiality Agreement) in
connection with this Agreement (including under Section 8.1) and the
contemplation and consummation of the transactions contemplated hereby, is
subject to the terms of the confidentiality agreement previously dated as of
June 25, 2010, entered into between Fertitta Gaming LLC and the Company (the
“Confidentiality Agreement”).  Effective upon, the Closing, the Confidentiality
Agreement shall terminate.

 

8.7                                 Preservation of Records.  For a period
ending on the later of (a) the closing of the Bankruptcy Case and (b) seven
(7) years after the Closing Date (or such longer period as may be required by
any Governmental Entity or ongoing claim), to the extent allowed by applicable
Law, Purchaser shall allow the Company (including, for clarity, any trustee for
the estate of the Company, any trust plan administrator or other entity
established under a chapter 11 plan of the Company or any other successor of the
Company) and any of its directors, officers, employees, counsel,
representatives, accountants and auditors, at the Company’s sole cost and
expense, reasonable access during normal business hours, and upon reasonable
advance notice, to all employees and files of Purchaser and any books and
records and other materials included in the Purchased Assets relating to periods
prior to the Closing Date in connection with the general business purposes of
the Casino Business, whether or not relating to or arising out of this

 

45

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated hereby, including the preparation of
Tax Returns, amended Tax Returns or claims for refund (and any materials
necessary for the preparation of any of the foregoing), financial statements for
periods ending on or prior to the Closing Date, the management and handling of
any audit, investigation, litigation or other proceeding), and complying with
the rules and regulations of the IRS, the Commission or any other Governmental
Entity, provided that commencing one (1) year following the Closing Date,
Purchaser may dispose of books and records and other materials that are the
subject of this Section 8.7 after it gives the Company a reasonable opportunity,
at the Company’s expense, to segregate and remove such books and records and
other materials as the Company may select.  Purchaser hereby agrees that it
shall use its commercially reasonable efforts to make Transferred Employees
available to participate in any claim, litigation or investigation brought by
any Governmental Entity or any other Person against the Company or any of its
Affiliates or any former officer, director, or employee of the Company to the
extent that such participation has been requested by the Company or any of its
Affiliates or any Governmental Entity.

 

8.8                                 Publicity.  Except as required by Law or any
filings by the Company or its Affiliates with the Bankruptcy Court or the
Commission, neither the Company nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other Party hereto,
which approval will not be unreasonably withheld or delayed, provided that the
Party intending to make any such release it deems required by Law shall use its
commercially reasonable efforts consistent with such applicable Law to consult
with the other Party with respect to the text thereof.

 

8.9                                 Supplementation and Amendment of Schedules. 
From time to time prior to Closing, the Company shall have the obligation to
supplement or amend its Schedules with respect to any matter hereafter arising
or discovered after the delivery of the Schedules pursuant to this Agreement
that, if existing or known at, or occurring prior to, the date hereof, would
have been required to be set forth or described in such Schedules.  Any such
supplement or amendment shall have no effect on the representations and
warranties, covenants or agreements contained in this Agreement for the purposes
of determining satisfaction of any condition herein or shall in any way limit
Purchaser’s rights under this Agreement.

 

8.10                           Payment of Restructuring Fee.  No later than the
fifth (5th) Business Day following the date on which not less than (i) a
majority of the lenders under the First Lien Credit Agreement and
(ii) two-thirds of the First Lien Credit Agreement Claims, each as determined
pursuant to the First Lien Credit Agreement, have entered into that certain
First Lien Lender Plan Support Agreement, the Company shall deliver an amount
equal to $5,000,000 by wire transfer of immediately available funds to an
account designated by the First Lien Credit Agreement Agent in accordance with
the terms of the First Lien Lender Plan Support Agreement.

 

8.11                           Payment of Ticking Fee.

 

(a)  If the Closing has not occurred by April 30, 2011, then as of May 1, 2011
an amount equal to $750,000 (the “May Ticking Fee”) shall be added to the
Purchase Price, and (b) if the Closing has not occurred by May 31, 2011, then as
of June 1, 2011 an amount equal to $1,000,000 (the “June Ticking Fee”) shall be
added to the Purchase Price.

 

46

--------------------------------------------------------------------------------


 

8.12                           Payment of Gaming Delay Extension Fee.  If the
Closing has not occurred by June 30, 2011 and Purchaser elects to extend the
Termination Date pursuant to Section 4.5(b), then as of July 1, 2011, an amount
equal to the product of (a) the number of days included in the extension period
elected by the Purchaser times (b) $33,333.33 shall be added to the Purchase
Price (the “Gaming Delay Extension Fee”).

 

ARTICLE IX

ADDITIONAL AGREEMENTS

 

9.1                                 Employees.

 

(a)                                  Effective as of the Closing Date, the
Company shall terminate all the Employees, and Purchaser shall offer to all or
substantially all of such Employees at will full-time employment (or at will
part-time employment if an Employee was employed on a part-time basis as of the
Closing Date) on the terms set forth in Section 9.1(b) to be effective
immediately, without interruption, as of the Closing.  Such Employees who accept
Purchaser’s offer of employment shall be referred to as the “Transferred
Employees.”  To facilitate Purchaser’s obligations under this Section 9.1(a),
upon request and to the extent permitted by Law, the Company shall provide
Purchaser within a reasonable period prior to the Closing a true and correct
list of all Employees, including with respect to any inactive Employee, the
reason for such inactive status and, if applicable, the anticipated date of
return to active employment.

 

(b)                                 To the extent permitted by Law, Purchaser
shall offer the at will employment contemplated in Section 9.1(a) to each
Transferred Employee on terms such that the base wages or base salary and other
compensation (including bonus and incentive opportunity) offered to each such
Transferred Employee are substantially equivalent in the aggregate to the base
wage, or base salary and other compensation provided to such Transferred
Employee as of the Closing Date and employee benefits that are, in the
aggregate, substantially comparable to the employee benefits provided to each
such Transferred Employee immediately prior to the Closing Date.  The parties
hereto agree that nothing in this Agreement shall limit Purchaser’s ability
after the Closing Date to modify or terminate, as applicable (i) the employment
of any Transferred Employee, (ii) any benefit policy, plan or program offered to
or covering any Transferred Employee or (iii) the compensation of any
Transferred Employee.

 

(c)                                  With respect to any employee benefit plan,
program or arrangement maintained, sponsored or administered by Purchaser on or
after the Closing Date under which the Transferred Employees may be eligible to
participate, for all purposes of determining eligibility to participate and
vesting, and, with respect only to any severance, vacation or sick time plan,
program or arrangement for purposes of benefit accrual, a Transferred Employee’s
service with the Company or an Affiliate of the Company shall, to the extent
reasonably practicable, be treated as service with Purchaser to the same extent
such service was recognized under a similar Company Benefit Plan; provided,
however, that such service need not be recognized to the extent that such
recognition would result in any duplication of benefits.

 

(d)                                 Effective as of the Closing Date, the
Company or its Affiliates shall take all actions reasonably necessary to
terminate the participation of each Transferred Employee in any Company Benefit
Plan.  Purchaser shall use its commercially reasonable efforts to waive, or

 

47

--------------------------------------------------------------------------------


 

cause to be waived any pre-existing condition limitation under any “employee
welfare benefit plans” (within the meaning of Section 3(1) of ERISA (including
medical, life insurance and other such employee welfare benefit plans))
maintained by Purchaser or any of its Affiliates in which Transferred Employees
(and their eligible dependents) will be eligible to participate from and after
the Closing, except to the extent such pre-existing condition limitation or
exclusion would have been applicable under any comparable Company Benefit Plan
immediately prior to the Closing.  Purchaser shall use its commercially
reasonable efforts to recognize the dollar amount of all expenses incurred by
each Transferred Employee (and his or her eligible dependents) during the
calendar year in which the Closing occurs for purposes of satisfying such year’s
deductible and co-payment limitations or exclusions under any relevant welfare
benefit plans in which they will be eligible to participate from and after the
Closing.

 

(e)                                  Purchaser acknowledges and agrees that any
employment loss within the meaning of the WARN Act suffered by any Employee
immediately upon or within ninety (90) days after the Closing Date shall have
been caused by Purchaser’s decision not to continue the employment of such
Employee, and not by the sale of the Purchased Assets.  Purchaser shall be
responsible for and shall indemnify and hold harmless the Company and its
Affiliates against any and all claims asserted under the WARN Act because of a
“plant closing” or “mass layoff,” as defined therein, due in whole or in part to
the actions or omissions of Purchaser.  For purposes of this Agreement, the
Closing Date is and shall be the same as the “effective date” of the sale within
the meaning of the WARN Act.  The Company shall give all notices that may be
required under and otherwise required to comply with all provisions of the WARN
Act for all terminations of the Employees that occur prior to Closing based on
any termination decisions made by the Company (other than the terminations
required by Section 9.1(a)).  Purchaser shall give all notices required under
and otherwise required to comply with all provisions of the WARN Act for all
involuntary terminations of the Employees that occur on or after Closing.  The
Company agrees to cooperate with Purchaser so that Purchaser may comply with the
WARN Act, including providing Purchaser with information regarding the
Employees’ status as full-time or part- time as defined by the WARN Act,
providing Purchaser with information regarding involuntary Employee terminations
during the ninety (90) days prior to Closing, and giving Purchaser access to the
Employees to disseminate any notices pursuant to the WARN Act in the event
Purchaser determines in its sole discretion that such notice must be given to
the Employees prior to Closing due to terminations it intends to execute during
the ninety (90) days immediately following Closing.  If Purchaser determines in
its sole discretion that notice must be given to the Employees prior to Closing
pursuant to the WARN Act, the providing of such notice shall not be deemed to
violate any of the confidentiality or publicity provisions contained in this
Agreement.

 

(f)                                    The provisions of this Section 9.1 are
for the sole benefit of the Parties and nothing herein, expressed or implied, is
intended or shall be construed to confer upon or give to any Person (including,
for the avoidance of doubt, any Employees), other than the Parties and their
respective permitted heirs, executors, administrators, successors and assigns,
any legal or equitable or other rights or remedies (with respect to the matters
provided for in this Section 9.1) under or by reason of any provision of this
Agreement.

 

(g)                                 Purchaser or its Affiliates, shall be
responsible for and shall reimburse the Company for all claims that are unpaid
as of the Closing Date under any Company Benefit Plan that is a self-insured
“employee welfare benefit plan,” within the meaning of Section 3(1) of

 

48

--------------------------------------------------------------------------------


 

ERISA associated with any Transferred Employee (including any dependents
thereof).  For purposes of this paragraph, a claim is deemed incurred when the
services that are subject to such claim are performed or the materials are
supplied, regardless of when such claim is submitted for reimbursement. 
Purchaser and the “buying group” (as defined in Treasury
Regulation Section 54.4980B-9, Q&A-2(c)) of which it is a part shall be solely
responsible for providing COBRA continuation coverage pursuant to
(i) Section 4980B(f) of the Code, Part 6 of Subtitle B of Title I of ERISA and
similar state Law to all Employees and those individuals who are M&A qualified
beneficiaries (as defined in Treasury Regulation Section 54.4980B-9, Q&A-4(b))
with respect to the transactions contemplated by this Agreement (collectively,
the “M&A Qualified Beneficiaries”), and (ii) Title III of Division B of the
American Recovery and Reinvestment Act of 2009, as amended, and all guidance
promulgated thereunder, to the extent applicable with respect to the M&A
Qualified Beneficiaries.

 

(h)                                 Subject to the consummation of the
transactions contemplated by this Agreement, Purchaser shall take commercially
reasonable efforts to permit or cause an Affiliate of Purchaser to permit each
Transferred Employee to enroll as soon as administratively practicable after the
Closing Date and become a participant in any Purchaser or its
Affiliate-sponsored 401(k) plan or other similar retirement plan for which such
employee is eligible (a “Purchaser 401(k) Plan”) (disregarding any service
requirements or waiting periods to the extent service requirements or waiting
periods were satisfied by the Transferred Employee with respect to a similar
Company Benefit Plan prior to Closing).  Purchaser shall permit or cause an
Affiliate of Purchaser to permit the Transferred Employees who are participants
in the Company’s or its Affiliate’s 401(k) plan to roll over any distributions
from such plan (including a rollover of outstanding participant loans) into a
Purchaser 401(k) Plan.

 

(i)                                     Pursuant to the “Standard Procedure for
Predecessors and Successors” provided in Section 4 of Revenue Procedure 2004-53,
2004-2 C.B. 320, (i) Purchaser and the Company shall report on a
predecessor/successor basis as set forth therein, (ii) the Company will file (or
cause to be filed) a Form W-2 for each Transferred Employee with respect to
wages paid prior to the Closing Date, and (iii) Purchaser will file (or cause to
be filed) a Form W-2 for each Transferred Employee with respect wages paid after
the Closing Date.

 

9.2                                 Reservations; Chips; Customer Information.

 

(a)                                  Reservations.  Following Closing, Purchaser
shall honor the terms and rates of all pre-Closing reservations (in accordance
with their terms) with respect to the Casino Business by customers, including
advance reservation cash deposits, for services confirmed by the Company for any
time subsequent to the Closing, provided, however, that the terms of such
reservations shall be consistent with the Ordinary Course of Business of the
Casino Business.  Prior to the Closing Date, the Company may continue to accept
reservations for periods after the Closing in the Ordinary Course of Business in
operating the Casino Business.  Purchaser recognizes that such reservations may
include discounts or other benefits, including benefits extended under the
Company’s or its Affiliates’ player loyalty program or any other frequent player
or casino awards programs, group discounts, or other discounts or requirements
that food, beverage or other benefits be delivered by the Company to the guest
or guests, as the case may be, holding such reservations.  Purchaser shall honor
all banquet facility and service agreements that have been granted to groups,
persons or other customers for periods after the Closing Date at

 

49

--------------------------------------------------------------------------------


 

the rates and on the terms provided in such agreements, provided, however, that
the terms of such agreements shall be consistent with the Ordinary Course of
Business of the Casino Business.  Purchaser agrees that the Company cannot and
does not make any representation or warranty that any party holding a
reservation or agreement for facilities or services shall utilize such
reservation or honor such agreement.  Purchaser, by the execution hereof, solely
assumes the risk of non-utilization of reservations and non-performance of such
agreements from and after the Closing.

 

(b)           Destruction of Chips.  From and after (i) the date that is one
hundred eighty (180) days after the Closing Date, Purchaser shall cease to issue
or use and shall not reissue or reuse any of the Company’s gaming chips, tokens
or plaquemines and (ii) the Closing Date, Purchaser shall be solely responsible
and liable for compliance with all applicable Gaming Laws or any applicable
Order with respect to any of the Company’s gaming chips, tokens or plaquemines. 
During the one hundred eighty (180) period described in clause (i) of the
immediately preceding sentence, Purchaser shall (a) redeem all of the Company’s
gaming chips, tokens and plaquemines pursuant to a plan of redemption of
discontinued chips, tokens or plaquemines approved by the Gaming Authorities,
and (b) destroy all of the Company’s gaming chips, tokens and plaquemines
pursuant to a plan of destruction approved by the Gaming Authorities.

 

(c)           Customer Data.  Purchaser acknowledges and agrees that
(i) customers whose information is contained in the Customer Database may, from
time to time, also be customers of, or otherwise play at, casino properties
other than the Casino Business (including, without limitation, casino properties
presently owned or operated by SCI or its Affiliates) (such customers, the
“Common Customers”), (ii) the Customer Database contains only records of the
Common Customers’ play at the Casino Business and (iii) except with respect to
the obligations of the Company hereunder in connection with the Customer
Database, neither SCI nor any Affiliate thereof is required pursuant to the
terms of this Agreement or any Ancillary Agreement to furnish to Purchaser any
information which SCI and its Affiliates may have with respect to the activity
of the Common Customers at any casino property presently owned or operated by
SCI or any of its Affiliates.  Nothing contained in this Agreement, express or
implied, shall prohibit or in any way limit any third party (including, without
limitation, SCI, any of its Affiliates or any acquirers of any of the casino
properties presently owned by any of the foregoing) which holds information
concerning any Common Customer in a database of its own from marketing to such
Common Customer for any purpose, including, without limitation, in order to
induce any such Common Customer to patronize such third party’s casino
properties.

 

9.3           Certain Transactions.  Prior to the Closing, neither Purchaser nor
its Affiliates shall take, or agree to commit to take, any action that (or fail
to take, or agree to fail to take, any action, which failure to take) would or
is reasonably likely to delay the receipt of, or to adversely impact the ability
of Purchaser to obtain, any Governmental Approval necessary for the consummation
of the transactions contemplated by this Agreement or necessary to permit
Purchaser to acquire the Purchased Assets and operate the Casino Business, in
each case, after the Closing in substantially the same manner as owned and
operated by the Company prior to the Closing.  Without limiting the foregoing:

 

50

--------------------------------------------------------------------------------


 

(a)           Neither Purchaser nor any of its Affiliates shall withdraw,
rescind, revoke or otherwise terminate or cancel any applications, filings or
other submissions made in connection with obtaining any Governmental Approvals
(or cause any of the foregoing to occur); and

 

(b)           if (i) any Governmental Entity has issued an Order or taken any
other action denying Purchaser any necessary Governmental Approvals or
determining or indicating that such Governmental Entity will not issue to
Purchaser all necessary Governmental Approvals, or (ii) a court of competent
jurisdiction or other Governmental Entity shall have issued an Order or taken
any other action having the effect of permanently restraining, enjoining or
otherwise prohibiting the Closing and the transactions contemplated hereby,
Purchaser, and its Affiliates shall use their respective commercially reasonable
efforts to have vacated, lifted, reversed or overturned any such order, decree,
ruling or action and to have issued such Governmental Approvals (including
exhausting all available remedies, challenges and appeals).

 

9.4           Insurance Policies.  The Company’s fire and casualty insurance and
other insurance policies shall be cancelled by the Company or its applicable
Affiliate as of the Closing Date, and any refunded premiums shall be retained by
the Company.  Purchaser shall be solely responsible for acquiring and placing
its casualty insurance, business interruption insurance, liability insurance and
other insurance policies for periods after the Closing.

 

9.5           No Control.  Except as permitted by the terms of this Agreement,
prior to the Closing, Purchaser shall not directly or indirectly control,
supervise, direct or interfere with, or attempt to control, supervise, direct or
interfere with, the Casino Business or the Employees.  Until the Closing, the
operations and affairs of the Casino Business and the Purchased Assets are under
the Company’s complete control, except as otherwise provided in this Agreement,
including as provided in Section 8.2.

 

9.6           Employee Solicitation.

 

(a)           Beginning on the Closing Date and ending on the date that is the
first anniversary of the Closing Date, neither the Company nor any of its
Affiliates shall, without Purchaser’s written consent, solicit, entice, or
encourage any Transferred Employee or any other employee employed by Purchaser
to leave such person’s employment with Purchaser; provided, however, that the
foregoing shall not apply to (i) a general solicitation of the public for
employment so long as such general solicitation is not specifically targeted to
employees, officers or directors of Purchaser or (ii) to individuals who
initiate contact with the Company or any of the Company’s Affiliates regarding
such employment without any encouragement or solicitation by the Company or any
of its Affiliates.

 

(b)           Beginning on the date of this Agreement and ending on the date
that is one year following the earlier of the termination of this Agreement and
the Closing, neither Purchaser nor any of its Affiliates shall, directly or
indirectly, without the written consent of the Company, as applicable, solicit,
entice, or encourage any Employee that is not a Transferred Employee or any
other person who shall have been an employee of the Company (or any other
individual devoting the majority of his or her working time to service at or
with the Company who is not an employee thereof) or its Affiliates (other than
with respect to the Transferred

 

51

--------------------------------------------------------------------------------


 

Employees) during such time to leave such person’s employment with his or her
employer, including, without limitation, the Company or its Affiliates (other
than with respect to the Transferred Employees); provided, however, that the
foregoing shall not apply to (i) a general solicitation of the public for
employment so long as such general solicitation is not specifically targeted to
employees, officers or directors of the Company or any of its Affiliates, as the
case may be, or (ii) to individuals who initiate contact with Purchaser or any
of its Affiliates regarding such employment without any encouragement or
solicitation by Purchaser or any of its Affiliates.

 

ARTICLE X
CONDITIONS TO CLOSING

 

10.1         Conditions Precedent to Obligations of Purchaser.  The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in writing
in whole or in part to the extent permitted by applicable Law):

 

(a)           each of the representations and warranties of the Company set
forth in this Agreement, other than representations or warranties as to which
any of the Purchaser Knowledge Persons had actual knowledge as of the date of
this Agreement were not true and correct in all material respects, shall be true
and correct in all respects (without regard to any “material” or “materially” or
“Material Adverse Effect” qualification contained therein) as of the date of
this Agreement and as of the Closing as though made as of the Closing, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all respects (without regard to any “material” or “materially” or
“Material Adverse Effect” qualification contained therein), on and as of such
earlier date), in each case, except to the extent that the failure of such
representations and warranties to be true and correct would not, individually
and in the aggregate, have a Material Adverse Effect;

 

(b)           the Company shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed by or complied with it prior to the Closing Date, and Purchaser shall
have received a certificate signed by an authorized officer of the Company (in
form and substance reasonably satisfactory to Purchaser), dated the Closing
Date, certifying to the matters set forth in Section 10.1(a) and this
Section 10.1(b);

 

(c)           Purchaser shall have obtained all Permits (including under the
Gaming Laws), filings, consents, and approvals necessary to consummate the
transactions contemplated hereby, which are set forth on Schedule 10.1(c);

 

(d)           the Company shall have delivered, or caused to be delivered, to
Purchaser all of the items set forth in Section 4.2;

 

(e)           all licenses, consents, authorization, clearances, orders and
approvals of, and filings and registrations with, any Governmental Entity or
other Person, to the extent that the Bankruptcy Court shall not have entered an
order providing that such consents or authorizations are not required, listed on
Schedule 10.1(e) shall have been obtained;

 

52

--------------------------------------------------------------------------------


 

(f)            no Transfer Failure shall have occurred, except for Transfer
Failures which would not be reasonably likely to result in, individually or in
the aggregate, a Material Adverse Effect.

 

(g)           no Legal Proceeding shall be pending before any court or
Governmental Entity of competent jurisdiction seeking to restrain or prohibit or
declare illegal the transactions contemplated by this Agreement or seeking
damages in respect thereof;

 

(h)           since the Balance Sheet Date, there shall not have occurred any
facts, conditions, changes, violations, inaccuracies, circumstances, effects or
events constituting, or which would be reasonably likely to result in,
individually or in the aggregate, a Material Adverse Effect; and

 

(i)            the SCI Plan Effective Date shall have occurred.

 

10.2         Conditions Precedent to Obligations of the Company.  The
obligations of the Company to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by the
Company in whole or in part to the extent permitted by applicable Law):

 

(a)           each of the representations and warranties of Purchaser set forth
in this Agreement qualified as to materiality shall be true and correct, and
those not so qualified shall be true and correct in all material respects, at
and as of the Closing Date as though made on the Closing Date, except to the
extent such representations and warranties relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);

 

(b)           Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date, and the
Company shall have received a certificate signed by an authorized officer of
Purchaser (in form and substance satisfactory to the Company, dated the Closing
Date, certifying to the matters set forth in Section 10.2(a) and this
Section 10.2(b);

 

(c)           Purchaser shall have delivered, or caused to be delivered, to the
Company all of the items set forth in Section 4.3;

 

(d)           no Legal Proceeding shall be pending by a Governmental Entity
before any court or Governmental Entity of competent jurisdiction seeking to
restrain or prohibit or declare illegal the transactions contemplated by this
Agreement or seeking damages in respect thereof; and

 

(e)           Within ten (10) days of the Effective Date, the Propco Lenders and
Propco Debtors (each as defined in the SCI Plan) shall seek an Order of the
Bankruptcy Court to permit the use of the cash collateral of Propco (as defined
in the SCI Plan) (i) to fund the Deposit Commitment Funds in accordance with the
Deposit Commitment Letter and (ii) as a deposit to

 

53

--------------------------------------------------------------------------------


 

be held by the Escrow Agent in accordance with the provisions of this Agreement
and the Escrow Agreement.

 

10.3         Conditions Precedent to Obligations of Purchaser and the Company. 
The respective obligations of Purchaser and the Company to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, on
or prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Purchaser and the Company in whole or in part to the
extent permitted by applicable Law):

 

(a)           there shall not be in effect any Order restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;

 

(b)           a confirmation order in form and substance acceptable to Purchaser
confirming the chapter 11 plan of reorganization of the Company that
(i) includes the Sale Order, (ii) shall have been entered by the Bankruptcy
Court, and (iii) unless waived in writing by Purchaser, shall be a Final Order;
and

 

(c)           the waiting period applicable to the transactions contemplated by
this Agreement under any Antitrust Laws shall have expired or early termination
shall have been granted without any conditions thereto and no Governmental
Entity shall have enacted, issued, promulgated, enforced or entered any statute,
rule, regulation, executive order, decree, injunction or other order (whether
temporary, preliminary or permanent) which is in effect and which has the effect
of making the transactions contemplated hereby illegal or otherwise prohibiting
consummation of the transactions contemplated hereby, substantially on the terms
contemplated by this Agreement.

 

10.4         Frustration of Closing Conditions.  Neither the Company nor
Purchaser may rely on the failure of any condition set forth in Section 10.1,
10.2 or 10.3, as the case may be, if such failure was caused by such Party’s
failure to comply with any provision of this Agreement.

 

ARTICLE XI
TAXES

 

11.1         Transfer Taxes.  Purchaser shall be responsible for (and shall
indemnify and hold harmless the Company and its directors, officers, employees,
Affiliates, agents, successors and permitted assigns against) any sales, value
added, excise, use, stamp, documentary stamp, filing, recording, transfer or
similar fees or taxes or governmental charges (including any interest and
penalty thereon) in connection with the transfer of the Purchased Assets
(collectively, “Transfer Taxes”).  To the extent that any Transfer Taxes are
required to be paid by the Company (or such Transfer Taxes are assessed against
the Company), Purchaser shall promptly reimburse the Company for such Transfer
Taxes.  The Company will cooperate with Purchaser to minimize any Transfer
Taxes, including, but not limited to, implementing the transfer of the Purchased
Assets pursuant to a chapter 11 plan.  The Company and Purchaser shall cooperate
and consult with each other prior to filing any Tax Returns in respect of
Transfer Taxes.  The Company and Purchaser shall cooperate and otherwise take
commercially reasonable efforts to obtain any available refunds for Transfer
Taxes.

 

54

--------------------------------------------------------------------------------


 

11.2         Purchase Price Allocation.  The Purchase Price (including any
Assumed Liabilities properly taken into account for tax purposes) shall be
allocated, apportioned and adjusted among the Purchased Assets in a manner
consistent with applicable Tax Law as set forth on a reasonably detailed
schedule (the “Allocation Schedule”) to be provided by Purchaser to the Company
within sixty (60) days following the Closing Date, subject to any reasonable
objections thereto by the Company, which objections shall be provided to
Purchaser within thirty (30) days following the Company’s receipt from Purchaser
of a full and complete copy of the Allocation Schedule.  The Parties agree that
in case of any such objection to the Allocation Schedule by the Company,
(a) Purchaser and the Company shall negotiate in good faith to promptly resolve
such dispute, (b) in any event the allocation of the Purchase Price will be
agreed to by the Parties no later than ninety (90) days following the Closing
Date and (c) the Parties shall abide by such agreed allocation of the Purchase
Price for all Tax reporting purposes; provided, however, that in the event that
the Parties are unable to reach agreement with respect to such allocation of the
Purchase Price within ninety (90) days following the Closing Date, each Party
will thereafter be entitled to make any Tax submissions it deems appropriate to
any Governmental Entity reflecting its good faith determination of the correct
allocation of the Purchase Price.

 

11.3         Cooperation on Tax Matters.  Purchaser and the Company shall
furnish or cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to the Purchased Assets and the Assumed
Liabilities as is reasonably necessary for the preparation and filing of any Tax
Return, claim for refund or other required or optional filings relating to Tax
matters, for the preparation for any Tax audit, for the preparation for any Tax
protest, for the prosecution or defense of any suit or other proceeding relating
to Tax matters.

 

ARTICLE XII
MISCELLANEOUS

 

12.1         Expenses.  Except as otherwise provided in this Agreement, the
Company and Purchaser shall bear their own expenses, including attorneys’ fees,
incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and
the consummation of the transactions contemplated hereby and thereby; provided
that, Purchaser and the Company shall each be responsible for paying one-half of
all HSR Act filing fees occasioned by the transactions contemplated hereby and
any filing fees under any other Antitrust Laws; provided, further, that in the
event of a Legal Proceeding by any Party to enforce obligations under this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing Party its expenses of litigation, including reasonable attorney’s
fees.

 

12.2         Specific Performance; Other Remedies.  (a) Subject to clause
(b) below, the Company and Purchaser acknowledge and agree that the breach of
this Agreement would cause irreparable damage to the other party and that the
other party will not have an adequate remedy at law.  Therefore, the obligations
of the Company and Purchaser under this Agreement, including, without
limitation, the Company’s obligation to sell, and Purchaser’s obligation to buy,
the Purchased Assets, shall, subject to clause (b) below, be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief may be applied for and granted in connection
therewith.  Such remedies shall, however, be

 

55

--------------------------------------------------------------------------------


 

cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.  Notwithstanding the
foregoing, in the event that specific performance is not available to Purchaser
as a remedy, for any reason, Purchaser shall be entitled to any and all other
remedies available to it, including damages at law, provided that in no event
shall damages be less than 5% of the Purchase Price.  The rights set forth in
this Section 12.2 shall be in addition to any other rights which Purchaser may
have at law or in equity pursuant to this Agreement.

 

(b)           Notwithstanding anything in this Agreement to the contrary, the
Company’s sole and exclusive remedy under this Agreement shall be to terminate
this Agreement in accordance with Section 4.5 and, if applicable, to receive
payment of the FE Escrowed Funds and the Deposit Commitment Funds in accordance
with Section 4.7(c); without limiting the foregoing, the Company shall have no
right, whether under clause (a) above or otherwise, to a decree of specific
performance or any other remedy at law or in equity.

 

12.3         Submission to Jurisdiction; Consent to Service of Process.

 

(a)           Upon the commencement of the Bankruptcy Case, the Bankruptcy Court
shall have jurisdiction over all matters, including any legal action, suit or
proceeding arising out of or relating to this Agreement, any related agreements,
or the proposed transactions and the interpretation, implementation and
enforcement of this Agreement, and the parties hereto irrevocably submit and
consent to such jurisdiction.  Until the commencement of the Bankruptcy Case or
if the Bankruptcy Case has closed, the Parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in the State of Nevada and any appellate court from any thereof, for the
resolution of any such claim or dispute.  The Parties hereby irrevocably waive,
to the fullest extent permitted by applicable law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute,
waiving thereby their right to any other jurisdiction to which they may be
entitled to by reason of their present or future domiciles or otherwise.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 

(b)           Each of the Parties hereby consents to process being served by any
Party in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 12.7.

 

12.4         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR PROCEEDING REGARDING
THIS AGREEMENT OR ANY PROVISION HEREOF.

 

12.5         Entire Agreement; Amendments; Waivers.  This Agreement (including
the Schedules and exhibits hereto and the certificates delivered hereunder) and
the Confidentiality Agreement represent the entire understanding and agreement
between the Parties with respect to the subject matter hereof.  This Agreement
can be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this

 

56

--------------------------------------------------------------------------------


 

Agreement signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought.  No action taken pursuant to this
Agreement, including any investigation by or on behalf of any Party, shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.  The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.

 

12.6         Governing Law.  This Agreement shall be governed by and construed
in accordance with the Bankruptcy Code and to the extent not inconsistent with
the Bankruptcy Code, the laws of the State of Nevada applicable to contracts
made and performed in such State, without giving effect to conflict of laws
principles thereof.

 

12.7         Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with
written confirmation of transmission) or (c) one (1) Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a Party may have specified by notice given to the other
Party pursuant to this provision):

 

If to the Company, to:

 

Green Valley Ranch Gaming, LLC

C/o:  GV Ranch Station, Inc., its Manager

1505 South Pavilion Center Drive

Las Vegas, NV 89135

Attn:  Mr. Richard Haskins

Facsimile:  (702) 495-4260

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn:       David Seligman

David Agay

R. Henry Kleeman

Facsimile:  (312) 862-2200

 

57

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice or service of process) to:

 

Dewey & LeBoeuf LLP

333 South Grand Avenue, Suite 2600

Los Angeles, CA 90071

Attn:       Bennett J. Murphy

Jason R. Wolf

Facsimile:  (213) 621-6100

 

If to Purchaser, to:

 

Station GVR Acquisition, LLC

c/o Fertitta Entertainment LLC

10801 W. Charleston Boulevard, Suite 600

Las Vegas, NV 89135

Attn:  Mr. Marc J. Falcone

Facsimile:  (702) 495-3290

 

With a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa St., Ste. 3000

Los Angeles, CA 90017

Attn:  Kenneth J. Baronsky and Alexander M. Kaye

Facsimile:  (212) 530-5219

 

12.8         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party.  Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

 

12.9         Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, including in the case of the Company, as applicable, the
Company as a debtor in possession under the Bankruptcy Code or any trusts
created under any chapter 11 plan in the Bankruptcy Case.  Nothing in this
Agreement shall create or be deemed to create any third party beneficiary rights
in any Person or entity not a Party to this Agreement except as provided below. 
No assignment of this Agreement or of any rights or obligations hereunder may be
made by the Company or Purchaser (by operation of law or otherwise) without the
prior written consent of the other Parties hereto and any attempted assignment
without the required consents shall be void; provided, however, that Purchaser
may freely assign this Agreement and any or all rights or obligations hereunder
(including, without limitation, Purchaser’s rights to purchase the

 

58

--------------------------------------------------------------------------------


 

Purchased Assets and assume the Assumed Liabilities and Purchaser’s rights to
seek indemnification hereunder) to any Affiliate of Purchaser.  Upon any such
permitted assignment, the references in this Agreement to Purchaser shall also
apply to any such assignee unless the context otherwise requires.

 

12.10       Non-Recourse.  The Parties acknowledge that (i) none of the members
of the Company, (ii) none of the members of the Company’s Executive Committee,
(iii) none of the members of the Company’s Transaction Committee or Special
Committee, (iv) no past, present or future director, officer, committee member,
employee, incorporator, member, partner or direct or indirect equity holder of
the Company and (v) no past, present or future director, officer, committee
member, employee, incorporator, member, partner, Affiliate or direct or indirect
equity holder of Purchaser (such individuals described in clauses (i)-(v) above,
the “Non-Recourse Parties”) is a party to this Agreement or any Ancillary
Agreement.  The Parties further acknowledge that none of the Non-Recourse
Parties, whether individually or collectively, shall have any liability
whatsoever of any kind or description for any obligations or liabilities of the
Company under this Agreement or any Ancillary Agreement or for any claim based
on, in respect of, or by reason of, the transactions contemplated hereby or
thereby.  Accordingly, the Parties hereby agree that in the event (a) there is
any alleged breach or alleged default or breach or default by any Party under
this Agreement or any of the Ancillary Agreements or (b) any Party has or may
have any claim arising from or relating to the terms of this Agreement or any
Ancillary Agreement, no Party shall, or shall have any right to, commence any
proceedings or otherwise seek to impose any liability or obligation whatsoever
of any kind or description on or against the Non-Recourse Parties, whether
collectively or individually, by reason of such alleged breach, default or
claim.

 

12.11       Termination of Representations and Warranties.  All representations
and warranties made by the Company and Purchaser in this Agreement shall
terminate on the Closing Date upon the purchase of the Purchased Assets by
Purchaser and neither the Company nor Purchaser shall have any liability after
the Closing Date for any breach of any representation or warranty.

 

12.12       Schedules.  The Parties may, at their respective options, include in
the Schedules or the Purchaser Schedules, as the case may be, items that are not
material to avoid any misunderstanding or for any other reason, and such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement.

 

12.13       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

12.14       No Third-Party Beneficiaries.  (a) Except as provided in clause
(b) below and as otherwise expressly provided in this Agreement (including,
without limitation, in Section 12.10), this Agreement is for the sole benefit of
the Parties and their permitted assigns and nothing herein, express or implied,
is intended to or will confer upon any other Person any legal or

 

59

--------------------------------------------------------------------------------


 

equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

(b) Notwithstanding anything in this Agreement to the contrary, the Debt
Financing Sources shall be express third party beneficiaries of Section 4.7(c),
Section 8.3(c), Section 12.2(b), Section 12.3, Section 12.4, Section 12.6 and
this Section 12.14.

 

[signature page follows]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be executed by their respective officers, as of the date first written above.

 

 

PURCHASER

 

 

 

 

STATION GVR ACQUISITION, LLC

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

Name:

Marc J. Falcone

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

COMPANY

 

 

 

 

GREEN VALLEY RANCH GAMING, LLC

 

 

 

 

By:

GV Ranch Station, Inc., its Manager

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

Name:

Thomas M. Friel

 

Title:

Senior Vice President

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------